-LCCLLFORM 36.068

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 1 of 82

 

 

Donald Kie, #45225

Lovelock Correctional Ceater
1200 Prison Road

Lovelock, NV 89149

bel i Loner in (fo se

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

DOVALD KITE, 32. , Petitioner, °
(Full Name)
vs.

LJPRpEX GaReerr, Respondent,
(Name of Warden, Superintendent, jailor or
authorized person having custody of petitioner)

CASE NO, 3: 207 cu = 00109- RIC- CLB

 

“AMEA/DED
PETITION FOR A
WRIT OF HABEAS CORPUS
and ) PURSUANT TO 28 U.S.C. § 2254
) BY APERSON IN STATE CUSTODY

The Attomey General of the State of Nevada ) (NOT SENTENCED TO DEATH)

)
)
)
)
)
)
)
)

 

 

1. Name and location of court, and name of judge, that entered the judgment of conviction you are
challenging: Evghté Judicial Dictevet Court, Gack County, Vv Judge tk
2. Full date judgment of conviction was entered: /Q_ /O/ /26/f_. (month/day/year)

3, Did you appeal the conviction? / Yes ___No. Date appeal decided: AZ //5"_/20r7.

4, Did you file a petition for post-conviction relief or petition for habeas corpus in the state court?
_wv Yes ___No. Ifyes, name the court and date the petition was filed: £74 J.D. ¢.,

Oat ke Carr ¥ L/3/ /20/%. Did you appeal from the denial of the petition for
post-conviction relief or petition for writ of habeas corpus? _“~ Yes___ No. Date the appeal
was decided: 08 //O__/.20.) Have all of the grounds stated in this petition been presented to the

State supreme court? ____ Yes _ No. Ifno, which grounds have not? Groya d a

 

5. Date you are mailing (or handing to correctional officer) this petition to this court: 5 //3 /@/_.
Attach to this petition a copy of all state court written decislons regarding this convictlon.

(Sec Exbibits t- 3.)
the

10.
ll.

12.

13.

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 2 of 82

Is this the first federal petition for writ of habeas corpus challenging this conviction? “wy es
__No. Ifno, what was the prior case number ? . And in what court was

prior action filed?

 

Was the prior action __ denied onthe merits or dismissed for procedural reasons (check
one). Date of decision: / . Are any of the issues in this petition raised in the
prior petition? __. Yes ___No. If the prior case was denied on the merits, has the Ninth
Circuit Court of Appeals given you permission to file this successive petition? __. Yes ___ No.
Do you have any petition, application, motion or appeal (or by any other means) now pending in
any court regarding the conviction that you are challenging inthis action? _ Yes No.

If yes, state the name of the court and the nature of the proceedings:

 

 

Case number of the judgment of conviction being challenged: C-/6-.3/2 376-2
Length and terms of sentence(s): /62 4o YOR man Hh .
Start date and projected release date: Aboe+ 2/2 s/ golt

What was (were) the offense(s) for which youv were convicted: C6 ip fait fo Conn, t

 

What was your plea? ___ Guilty on Not Guilty __ Nolo Contendere. If you aes ouilty

or nolo contendere pursuant to a plea bargain, state the terms and conditions of the agreement:

 

Who was the attorney that represented you in the proceedings in state court? Identify whether

the attorney was appointed, retained, or whether you represented yourself pro se (without counsel).
Name of Atlomey Appointed Retained Prose
arraignment and plea Kenneth G 4r2ce//

trial/guilty plea Kenneth GC. Lec2zzet/
sentencing Kenan wa CC Durham

direct appeal Bemania CC Duchem

Ist post-conviction petition LA/ee f Zaman

appeal from post conviction t/a (eed Zaman

2nd post-conviction petition

VIN IN IS PNA

 

appeal from 2nd post-conviction

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 3 of 82

 

Ev.d tn hiacy Hearing Reguestedt
The state court trred mw 20f grad fing Ledilioner

aa teidtntard beating. fed sioner ftgutsts Gu Chien tary

heneicy bron this Court See Shee len Les Vades, gO"
£3) 1090, 103 (9th Cit, 261) (evidentiary bearing nef
borreg becaves.. state court ertct father then Pedi toner

clack ef dt igen ce),

~

STATEMENT OF THE CASE
After a Justice Court bindover, Donald Kie was charged by way of Criminal
Complaint, in the Eighth Judicial District Court in the State of Nevada, on February
25, 2016 as follows: one (1) count of conspiracy to commit robbery (felony); one (1)
count of battery with intent to commit a crime (felony); one (1) count of battery with

substantial bodily harm (felony); one (1) count of robbery with use of a deadly

ee

weapon (felony); and one (1) count of grand larceny auto (felony): i. An

- | _
Amended Information was thereafter filed removing the one (1) count of GLA,

7 _

- On June 6, 2016, the State filed a Motion to Admit Res Gestae Evidence

and/or Evidence of Other Crimes, Wrongs or Acts | Mr. Kie’s counsel

if 74
did not object to its filing, and there was no Petrocelli hearing.| As such, the Res

Gestae evidence was admitted and later used at trial |

L
Ew) Petrocell % State, £92 fad $03 (1985),

|
3 |
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 4 of 82

Trial then commenced on June 20, 2016 and lasted for two days after allowing
for one day of voir dire. . After trial, Mr. Kie was found guilty
of the following: Conspiracy to Commit Robbery, Robbery, Battery Resulting in
Substantial Bodily Harm, and Battery with Intent to Commit Crime.

A Judgment of Conviction was thereafter filed on December 1, 2016, and Mr. Kie
was sentenced as follows: 24 to 60 months for the conspiracy to commit robbery, a
consecutive 72 to 180 months for robbery, 19 to 48 months for battery with
substantial bodily harm, consecutive to the sentence for robbery, and 48 to 120
months for battery with intent to commit a crime to run consecutive to the sentence
for battery with substantial bodily harm. . . This sentence was an
apprepate minimum term of one hundred sixty-three (163) months and a maximum
term of four hundred eight (408) months in the Nevada Department of Corrections.

Appellant thereafter filed a Motion to Set Aside Verdict and Enter Judgment
of Acquittal on November 14, 2016. The State filed its Opposition on
November 17, 20 16. After the hearing on the matter, the court denied Mr.
Kie’s request.

On July 31, 2018 after a direct appeal was denied, Mr. Kie filed a Writ for

Habeas Relief (post-conviction) based upon claims of ineffective assistance of
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 5 of 82

counsel; , 1) counsel was thereafter appointed and filed a
Supplemental Petition. .

Ata hearing on this matter, Mr. Kie’s request for relief was denied without an
evidentiary hearing, over Mr. Kie’s objection.

The district court filed its Findings of Facts, Law, and Order, on June 18,
2019, stating that there was no ineffective assistance as aresult of failure to file an
Opposition to the “bad acts” Motion. In its Order, the Court found that
previous counsel was not ineffective for failing to oppose the state’s “Bad Acts”
Motion, as such; first, that the evidence was properly admitted res gestae evidence.

The Order notes that the Nevada Court of Appeals previously held
that the district court did not abuse its discretion in allowing the admission of said

res gestae evidence. The court specifically held that the prejudice analysis

for reviewing plain error on direct appeal was equivalent to the prejudice analysis to_

oo

show ineffective assistance of counsel, however the case cited is non-binding on’ the
Nev. Sug. Ct Secondly, the district court found that previous counsel was
effective, and noted that the specific reasons given for not opposing the “Bad Acts”
Motion (that the state had already indicated it would offer no additional video
evidence than that already introduced at preliminary hearing) were not below a

reasonable standard.

fWa ) Gordon v. United States, S16 E2d taay (tlhe Gin Qgos)
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 6 of 82

In analyzing the Big Pond? factors, the Court held that the act in question
(relating to a video of an alleged drug exchange from the hands of Appellant to co-
defendant, Mr. Eagles) was relevant to show the state’s theory of payment of drugs

in return for Mr. Eagles committing some violent act against the victim. \

Secondly, the Court held that the act was proved by clear and convincing
evidence and held that the evidence was not significantly more prejudicial than
probative. :

The Court also denied Mr, Kie’s IAC claim regarding his inability to review
crucial video surveillance in the instant matter, prior to trial.’ The Court
found that the allegations were self-serving, and noted specifically that! Mr. kre
stated this claim on the record during a hearing on a Motion to Consolidate, and that
the court directed counsel to “get a copy to Petitioner as soon as possible and counsel
said that he would do so.” | The Court additionally found that Vir. kie

\

did not meet his burden to show prejudice, as the video was used at preliminary

- . a |
hearing and its existence was known to: him | prior to trial! i Finally,

—

the court found that ¢l,. k% edid not indicate he would have plead “Guilty” but for
reviewing said video surveillance.

Altogether, the Court denied the claims in the Petition without evidentiary

4 - —-

ee

 

hearing,

FU3) Bigpond v. State, 290 P. 3d 1244 (2012)

 

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 7 of 82

 

Mc kre appealed the denial of Are petition

 

fe th «. Atewade  Cupleme Court That a Ppta {wer
denied. fie. Kie time. ly filed a fle ic. pedtidio a fer

ct. _of Anbeas carpus. puccuant ta Ak UW fC. cs

 

A2ac547 in thes Cour? Arr Cour t then ordered
f. ive te L£ile an amended ft tition, uber Ae

off nat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LLL

 

YL L.

 

LL

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 8 of 82

’ STATEMENT OF THE FACTS
On November 8, 2015, at approximately 9:20PM, Joseph McKinney was
attacked by Bryan Eagles and another unknown individual in the parking lot of the
5 avenue Pub. | As he approached the 5 Avenue Pub, Mr. Eagles
and this unknown individual attacked him, after which it appears that Mr. Eagles
took Mr. McKinney’s shoes, and another unknown individual reached into his
pocket for his car keys and took his truck. |

i

At trial, the state used Res Gestae evidence to argue that Mr. Kie provided

narcotics to Mr. Eagles, in exchange for him attacking Mr. McKinney,
At trial, the state used various video surveillance and accompanying stills, in which
Mr. Kie was not seen attacking Mr. McKinney or taking anything from his person
or anywhere else. ' | — The surveillance video, however, appears to show
Mr. Kie touching his hand to his before touching hands with Mr. Eagles. a

. The state argued that this act was a narcotics transaction in exchange for Mr.
Eagles and the unknown individual attacking Mr. McKinney.

1, Michael Laird Testimony

Michael was a manager of the 5% Avenue Pub but was not present on the night

in question. Mr. Laird provided surveillance from the 5“ avenue Pub

to Officers for Las Vegas Metropolitan Police department and testified that he

recognized Mr. Kie.
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 9 of 82

2. Mr. McKinney Testimony
Mr. McKinney testified that on November 8", 2015 at around 9:00PM, he

drove to the 5" Avenue Pub, at which time he sat in his truck for an extended time
after parking. ‘ After walking towards the entrance, Mr. McKinney
testified to being struck from behind.: . Mr. McKinney implied that his
memory of the night was limited © Mr. McKinney further identified Mr. Eagles as
one of the assailants that attacked him, but could not identify the other, nor did he
claim that it was Mr. Kie. It was Mr. McKinney’s belief that a previous
argument with Mr. Kie had led to the incident in question. He did not,
however, give any testimony that Mr. Kie ordered any attack on him, or took any of
his personal items from him after any such attack. Mr. McKinney also testified that
Mr. Kie was over his body at some point after the attack but conceded that “that
night was really kind of foggy.

3. Angela Bacon Testimony

Ms. Bacon was a bartender present at the 5" Avenue Pub on the night of the

 

instant events who was not a percipient witness. She testified that
at some point Mr. Kie entered the bar laughing and told her to come outside to see
something. Ms. Bacon acknowledged that the area surrounding the Pub

was frequented by drug users or unemployed people. After hearing
l

from Mr. Kie, Ms. Bacon went outside where she believed to observe Mr. McKinney
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 10 of 82

sleeping... While outside, Ms. Bacon observed several individuals around
Mr. Eagles, including individuals with the moniker Chi Town and Gyro, as well as

Lisa, and a female named Cinderella. | She did not personally witness

—

any attack on Mr. McKinney. | - Ms. Bacon further testified that Mr.
McKinney was dragged away from the bar to an area near the trash by at least four
people, at which time Mr. Kie was still present around the bar. | -

Ms. Bacon also testified that a few days after the incident on December 14,
2015, Mr. Kie was present at the bar, where he indicated that he was nervous about

the contents of the video, had spoken to an attorney, and claimed that he “‘didn’t have

anything to worry about as long as it looked like he was just wiping his mouth and _
ae

spitting on his hand or something and shaking somebody else’s hand.”

Ms. Bacon also identified both Mr. Kie and Mr. Eagles on photographic lineups
provided by detective Jason Auschwitz, based on her memory of them as regulars at
the 5% Avenue Pub.

Ms. Bacon also testified to her experience viewing what she believed to be
various past drug transactions at the bar. | On the night of the incident, Ms.
Bacon testified from the video (and not from any personal recollection of hers) that
Mr. Kie and Mr. Eagles “they were just touching each other’s hands,” |

Ms. Bacon was then allowed to speculate (without objection) as to what she believed

the touch of hands signified, and she claimed, ‘There was transferring of narcotics.”

0
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 11 of 82

In support of this, Ms. Bacon claimed to have witnessed narcotics transferred
between individuals and involving someone’s’ mouth during the four or five months
she worked at Fifth Street Pub. | Notwithstanding, Ms. Bacon
acknowledged that she was neither present for any narcotics exchange, nor did she
witness any drugs exchanging hands between Mr. Kite and Mr. Eagles.

4, Jessica Sanchez Testimony

At trial, Ms. Sanchez testified in her capacity as a trauma nurse, regarding the
extent of Mr. McKinney’s injuries. Ms. Sanchez observed 2 hematoma on Mr.
McKinney’s forehead, as well as a scrape on his knees, . Defense
counsel mostly did not dispute that Mr. McKinney suffered serious injuries, with the
exception of co-defendant’s counsel casting doubt regarding whether or not a bottle
had been shoved in Mr. McKinney’s rectum.

5. Justin Duke Testimony

Officer Justin Duke testified to responding to the 5" Avenue Pub on the night
of the incident in question, at which time he spoke with Mr. McKinney:

Officer Duke testified that Mr. McKinney did not have any shoes on when he
appeared on the scene. Officer Duke was then allowed to testify regarding
Mr. McKinney’s statements to him, without objection by trial counsel.

On cross examination, Officer Duke acknowledged that Mr. McKinney claimed to

have been attacked by several individuals.’ Officer Duke specified that he
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 12 of 82

indicated in his report that he believed it was between five and seven individuals, at
least one of whom was female.
6. Jason Auschwitz Testimony

Detective Jason Auschwitz was the lead investigator for this matter and
interviewed only non-percipient witnesses to the instant events. Detective Auschwitz
interviewed Mr. McKinney, Michael Laird, and Angela Bacon, neither of whom
witnessed the attack on Mr. McKinney, and all of whom based their knowledge of
the event on the provided surveillance footage.

Detective Auschwitz was additionally allowed to testify about the nature of
narcotic transactions, despite that he neither witnessed any narcotics transaction in
the instant matter, nor did he witness any narcotics exchanging hands in the
surveillance video. | Detective Auschwitz was then allowed to
speculate regarding the video's contents, without sufficient factual basis regarding
the transaction itself. He then made inferences to Mr. Kie as a drug dealer,

‘based again solely on his viewing of the video. | Regarding the alleged narcotics
transaction, Detective Auschwitz further confirmed that all he saw on the video was
a touch between Mr. Eagles and Mr. Kie.

Detective Auschwitz further confirmed that Mr. McKinney acknowledged

owing money to two individuals, known to him as Lisa and Sexy.

Detective Auschwitz admitted that he failed to do any follow-up to interview or

ve
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 13 of 82

locate said suspects. | Detective Auschwitz explained that Lisa and
Sexy “were not in play” as the “initial robbery was involving two males.”

This contradicted Officer Duke’s earlier testimony regarding Mr. McKinney’s belief
concerning a group of five to seven individuals associated with the attack, at least

one of whom was a female.

oe ——_—
_—_—_.__—_ —
—_——

 

Case Ne C-(6-3134/9-/

 

leanwhle, Ale _kie was alse being 9coce cuted 60.
| | | verse | ‘z te |

tiled “in state‘ ol'cteret court an that case on Merch,

L1, 20/6 ; while Mr hee was sa! custady oo the rtstat

 

Case (See Exhibit) TAe same _—_Avputy olisteret atteracy,

 

Willian Elion, St, was Atseguned to both cases

 

Hees Aten —sepicentd bya tletent cote

attorney oa ppeunted boy QOLLC ITCH.

—__.} Case, He hie was lepterented by Clack Cauaty deputy,

past Le def end, er ka dope aa_Lore

| ! I

 

Aftea the deal ancl contericdlon in eho sattan
ats, the State tiled no Amended Lotoltoa te ah
Caunate fe one misclemeanac count (See Exlub tS ).

{3

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 14 of 82

However, ontede of the Secatd, and. plesimably

 

Inbe Knowes + 40 oeSence camse! ftizrell, ploseculas
Flinn Cemmunicated a ples offer fa counsel Korc
thet petdained ta both, cases, Aosr shen verbally
Commoumecnted the plea atlec to My _ et...

 

tater aha, ct. cc ther ve! pt. factr thal Me
kere intended to rout ata fact = Cohvr tion Crickeataty

heacia g : cain oll flo td, Ly, fxtentron, at an sa falle.

 

 

evita Laer Acaving before this Co wet_t

 

(dl ec Evidence at Teial~ Lastant Care

 

Alse Cutide of thse State court record 5 thet Lr
kite never bed! an oppsrteartes ta: Vito the wiles trtleace
ctg.4 intt fem with hes  oaftforne vy E+. c hear in the
(reece that the tral couph inetre tee Me Feczrell t

vig t Mer kus tn 3% tt and Chew A cm Ede tidto,

 

. * ‘ é t ’
Dts Me kes cons.r tent allegatea that iM Evioacll never

Lid so.

 

 

Ad tra { me. Frizzell s Sdeakegy wes fe argue thef fhe
WJ ivie val Ale hed er tht vileo warn't my, Kye My kee
himsel$. dtd hot knew this wee the teal trate gy.

Ake. Cue ts fem the LVENAS exculps tory to LL Aik Mf

 

 

hone been captured on eid¢e sucve, (ance bal Qt ne

Showa La fLre pid oy

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 15 of 82

State concisely every ground for which you claim that the state court conviction and/or sentence is
unconstitutional. Summarize briefly the facts supporting each ground. You may attach up to two
extra pages stating additional grounds and/or supporting facts. You must raise !n this petition all
grounds for relief that relate to this conviction. Any grounds not raised in this petition will likely

be barred from being litigated in a subsequent action.
GROUND 1

T allege that my state court conviction and/or sentence are unconstitutional, in violation of my
Sixth Amendment righttoe ffec hve afistonce gf caunrel,

based on these facts:

__

——_—

 

 

| Trial Counsel failed to timely object to admission of highly prejudicial
~~ Res Gestae evidence.

“Evidence of a defendant's other crimes, wrongs, or bad acts is not admissible to
prove that the accused acted in a similar manner for purposes of the charge at issue.” Cipriano v.
State, 111 Nev, 534, 541, 894 P.2d 347, 352 (1995) (overruled on other grounds) (citing Beck v.
State, 105 Nev. 910, 911-12). This rule acknowledges that evidence of prior wrongs may
improperly influence the jury, thereby resulting in a conviction either due to the jury’s improper
belief that the accused is predisposed to crime, or because the jury concludes that the Defendant
is a bad person. Jd. (citing Crawford v. State, 107 Nev, 345, 348 (1991)). As such, “[a]bsent
certain exceptions, evidence of a person’s character or a trait of his character is not admissible for
the purpose of proving that he acted in conformity therewith on a particular occasion.” Taylor v.

State, 109 Nev. 849, 853, 858 P.2d 843 (1993). Accordingly, “evidence of other crimes, wrongs

YES

 

 

 

LLL

 

LLL

 

1S
wo 28 S41 AN AN Se UlWwHULNDl

N WN N WB NY NY N NN NH | | | | FF FSF FS Sh Sh US
ond f& Tr S& WY HY —=— Oo DO wo KN BH KH ee YW NY = &

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 16 of 82

or acts is not admissible to prove the character of a person in order to show that he acted in
conformity therewith.” Jd. (citing NRS 48.045). Courts generally disfavor bad acts evidence
because it is “irrelevant and prejudicial, and forces a defendant to defend against vague and
unsubstantiated charges.” Rhymes v. State, 121 Nev. 17,21, 107 P.3d 1278 (2005). As such, bad
acts evidence is presumed inadmissible, and the State must bear the burden of requesting its
admission and establishing its admissibility.” Jd.

Pursuant to NRS 48.045, bad acts are presumptively inadmissible at trial to prove
propensity. To overcome such presumption, the state must request the admission of evidence at a
hearing outside of the jury’s presence and establish all of the following: (1) the incident is relevant
to the crime charged; (2) the act is proven by clear and convincing evidence; and (3) the probative
value of the evidence is not substantially outweighed by the danger of unfair prejudice.’”
Furthermore, VRS 48.035(3) only allows evidence of another act or crime “so closely related to
an act in controversy or a crime charged that an ordinary witness cannot describe the act in
controversy or the crime charged without referring to the other act or crime.”

Regarding prejudice to a Defendant, all relevant evidence is inadmissible whenever its
probative value is substantially outweighed by the danger of unfair prejudice, confusion of the
issues, or confusing the jury NRS §48.035. see also Sonner v. State, 930 P.2d 710, 714, 112 Nev.
1328 (1996). Unfairly prejudicial evidence is any such evidence that encourages the jury to
convict the defendant on an improper basis. Holmes v. State, 306 P.3d 415, 420 (2013). Whether
something is unfairly prejudicial “speaks to the capacity of some concededly relevant evidence
to lure the fact-finder into declaring guilt on a ground different from proof specific to the offense
charged.” Old Chief v. U.S, 519 U.S. 172, 180, 117 S.Ct. 644, 650 (1997). Stated slightly
differently, unfairly prejudicial evidence has an undue tendency to suggest a decision on an
improper and/or emotional basis. Jd.

Here, trial counsel's failure to file an Opposition against the Motion to Admit Res Gestae
Evidence, or other Crimes, Wrongs or Acts, amounted to a stipulation allowing such evidence in.
In fact, the Order of Affirmance from the Nevada Court of Appeals acknowledges that the failure

to file said Opposition was an acquiescence of the requested Res Gestae evidence.

il

 

 
wo «oe HN KN A Se WY NO

Ww A NM BN BW BH BD eee et

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 17 of 82

Failure to file an Opposition had the two-fold effect of both allowing the evidence to be
admitted without proper adversarial challenge, and also of precluding Mr. Kie from ensuring that
the jury received an appropriate limiting instruction. At trial, the state was able to gather testimony
from Ms. Bacon about her experience with past illicit drug transactions at the Fifth Avenue Pub
and allowed her to speculate that the instant events constituted a drug transaction, despite that she
was not present. Moreover, that she claimed to observe several narcotics
transactions in the past, in which drugs were transferred in the same way as the state argued they
were in this case, likely led the jury to believe that Mr. Kie was involved in an even greater
number of bad acts than just the instant narcotics transaction.

Furthermore, meaningful pretrial litigation of the Res Gestae evidence would have
required a Petrocelli hearing before its admission, where the state would have needed to meet the
heightened burden of clear and convincing evidence. Although it was clear that the state’s theory
at trial was that Mr. Kie paid Mr. Eagles in drugs to commit the attack against Mr. Eagles, it was
similarly clear that nobody who witnessed the supposed narcotics transaction testified. |

The evidence that it was in fact a narcotics transaction amounted mostly to Ms. Bacon
and Detective Auschwitz’ speculation, which suggests that it would not have met the clear and
convincing standard that would have applied at a Petrocelli hearing.

Moreover, a filed opposition would have allowed proper and effective argument
regarding a limiting instruction at trial. For instance, the probative value of specifically
mentioning that it was a narcotics transaction was limited, as the state did not need to prove that
Mr. Kie passed drugs to Mr. Eagles, but only that he passed something to him as part of a
conspiracy to rob Mr. McKinney. Thus, proper pretrial litigation by trial counsel could have
resulted in the Court ordering the state to refrain from any such specific mention of drugs. This
would have maintained most of the probative value of the evidence, while simultaneously
avoiding the strong prejudicial effect inherent within allegations of drug use and sales. Without
filing an Opposition, however, the Court was simply not provided with the information that it

could have considered to rule in Mr. Kie’s favor conceming the Res Gestae evidence.

r

 
wo Oo JD BD A BF WwW HN =

NH HN NB BW BRO OND ORD ORD meme eet
SNS RB BR BAB © S&F Swe RA AaA Ro DH = Ss

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 18 of 82

As a result, failure to file such an opposition allowed the state to introduce several
prejudicial instances of testimony regarding Mr. Kie’s specific drug dealing activities, thereby
prejudicing the jury against him. 7 —_ . In fact, during its rebuttal closing, the
State specifically implied that Mr. Kie ostensibly provided crack or meth to Mr. Eagles.

At such time, it would have been impossible for the jury to separate their inevitable negative
views of Mr. Kie as a drug dealer, from their decision of whether the evidence indicated his guilt.
Nonetheless, even if a limiting instruction would have been effective here, trial counsel was
ineffective for failing to request one or, altematively, for failing to oppose the introduction of Res
Gestae evidence.

Thus, the prejudice to Mr. Kie ts clear, as the evidence against him amounted essentially
to his presence at the time of the attack, and his status as a drug dealer| — Both
Ms. Bacon and Detective Auschwitz were able to make numerous prejudicial references to Mr.
Kie, as a result of the lack of opposition to the Res Gestae evidence. ,

The jury was reminded several times of Mr. Kie’s drug dealing; to wit, Ms. Bacon indicated that
she observed similar drug dealing activity as a bar-tender and was also allowed to testify that the
video evidence showed a narcotics transaction between Mr. Kie and Mr. Eagles, despite her lack
of any training or expertise regarding such transactions, and her lack of personal knowledge of
the events themselves. . Similarly, Detective Auschwitz made similar claims that
he believed Mr. Kie to be providing drugs to Mr. Eagles, despite his not being present at the time,
and having no way to identify the item that exchanged hands, without resorting to speculation.

~ Where a jury might otherwise be willing to offer the benefit of the doubt to an
ordinary defendant, they would offer no such benefit to a defendant that has been repeatedly
painted as a drug dealer, and particularly when identified as such by a detective. Altogether, these
statements were prejudicial, especially given that Mr. Kie was not seen directly attacking Mr.
McKinney, and, as a result, the large extent of the state’s evidence against him amounted to this
bad act evidence. ) Oo This would make it essentially impossible for an
average juror to disentangle their negative feelings associated with drug dealing from the actual

evidence proffered in this case. As a result, the jury was more likely to convict Mr. Kie, solely

14

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 19 of 82

La ced 6a pee Concevedt prejudice i against selling
artrot ¢f Cine nc? bared apos mwAc thee fick 2
COMM thee ey oe f theft amtiunrted Jo 2 C50 SP. FAC sf

® . + é
Thes, teal counsel} act af ia Court Soran ze the States
peck£ec of. Re 3S. Ges tae Cuiden ce Tfela bly tect cock
| wu ra

. i a

MM; kit J. chance fe Sveeoceta aft terre /

 

The State coor t  adsudica tron af thie chien

“
WV O lee. an L/n Ceasonoble application of S4eit klaaol,

Fatemindeo  iitris ts could aot disagree (See tlaresng fon

v Richter, 562 U.S 2h tog (derecibing 28 U.S.C se
2a s4td>(t)),

 

The Mevada Caw t of Appeals Lrecely conchialed
that sence «twas of ZAP cttce tor the terol court
fo exc tu aed. ts 42
at teal tral counse/ war net oleic cat toc tuhing
iH © Of pote. bbs Stale Spite bron gine’ Mat. ree Ke the

pelevan # i tro cy Lhe. Acaring However Hf: ‘al co warelt.

 

ale fell be fone prcunsti'ng haces ef cfretna/

*2Fente ats LAL 5. “a las Leg at sn KOSS, Ye4

Mew Sta te Cour ts ahd Act Cons.clte Of fomrine nt

sl

'
4 (fe Crrcipaa! fl6f Ls twhettoxt VE

 

ti '
flee the Ste te Cour tz _ mere ly relied on chtoure
' ‘ .
Counsel ¢ pot -dpial Cx place Lows at, x whe he fe tl
tot opps C505 fle State cs motion But trie! aune/

14

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 20 of 82

oklepncd fio steotegic fe afon ees. ir. curly be alitla t oppsse

has eo ton ra other wards Mt kre bed pott.'ng fe

 

(use by ter { eotaaret £. Ling oh, appeciticn Rut hee
ths o¢pesrdion been  svecessful, Ae hac pleats fo

s Gn Prevortras Nofrs Ae Oar defence attorneys fe

tak « a [firma diee Aetion wl en thesc ehisats have

nothing to fese Gnd evetyth ng fo gaia
ei . J i}

 

Zt ois well efteablhishes thet habear courts cannet

hanefarturr hypothetical defense ctr egret +o gies te ty

 

 

 

fecal counsel s Sonole ne oof per formenct. Yet 144
States courts old So in the ing ten tf care
Fuse thee mere, the State four ts micapph, the Plain
frre f S$ tewdord as +h Standard af preva, ting Hore

 

pce Sheickl ard, Yo é thee twee ane “Hot tAe saa

 

the Shite pabeas cout should bau condactec! cn

 

PLichendt lat, healing £o Me. hee, tueaush affeirs ate

. ' '
Por f- couse on Cowatel Could Ave xa ne of Aer

 

dna attocnser/ tugs path,

 

fee the Shirre Leeilun s. the Sky 4 Cour tr vse coppl ‘caf

Stackhyag wth Kt goes te feat Counsel fii ting fe

2 ke a bins bias 1415 beuc Lit a At gae ding fi~e. at le sued

deus + yon fac un Raasa fl, kee had woth 142-9 Ys of

 

and evtcytlhiag to gain
t —_ ie .

 

Zo

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 21 of 82

Exhaustion of State court remedier regarding Ground 1!

> Direct Appeal:

Did you raise this issue on direct appeal from the conviction to the Nevada Supreme Court?

— Yes 1” No. Ifno, explainwhy not: zoe ffec yee ars reance of rouse /
property tautd in state habeas petition pec Atcvada favs

> First Post Conviction:

Did you raise this issue in a petition for post conviction relief or state petition for habeas corpus?

V Yes ___ No. Ifno, explain why not:

 

 

If yes, name ofcourt: $74 i). D. ¢, date petition filed O7 /3/ / 20/7.
Did you receive an evidentiary hearing? __ Yes _“ No. Did you appeal to the Nevada Supreme

Court?“ Yes __ No, Ifno, explain why not:

 

If yes, did you raise this issue?’/_ Yes —— No. Ifno, explain why not:

 

 

» Second Post Conviction:
Did you raise this issue in a second petition for post conviction relief or state petition for habeas corpus?

__ Yes ___ No. Ifyes, explain why: aif A

 

If yes, name of court: date petition filed / f .
Did you receive an evidentiary hearing? ___ Yes ___ No. Did you appeal to the Nevada Supreme

Court?__ Yes __ No. Ifno, explain why not:

 

 

If yes, did you raise this issue?___ Yes ___ No. If no, explain why not:

 

 

» Other Proceedings:
Have you pursued any other procedure/process in an attempt to have your conviction and/or
sentence overturned based on this issue (such as administrative remedies)? __ Yes 2 No. Ifyes,

explain:

 

State concisely every ground for which you claim that the state court conviction and/or sentence is
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 22 of 82

unconstitutional. Summarize briefly the facts supporting each ground, You may attach up to two
extra pages stating additional grounds and/or supporting facts. You must raise in this petition all
grounds for relief that relate to this conviction. Any grounds not raised in this petition will likely

be barred from being litigated In a suhsequent action.

 

 

GROUND 2
I ailege that my state court conviction and/or sentence are unconstitutional, in violation of my
Sux th Amendment right top fLee Ave asecta nse ol course L,

based on these facts:
. . ole . . 4
ial counsels opposition to States Nhton to Coa Sobola Ae xh

aye }
dest ccent caurins preiudice to the fet teoner

Sev i i
erance 1s always required where codefendants have “c

 

onflicting and irreconcilable

——-defenses and there is danger that the jury will unjustifiably infer that this conflict alone
Te

 

 

 

laemonstrates that both are guilty.” Marshall y, State, 56 P.3d 376 118 Nev. 642, 646
(quoting United States v. Haldeman, 559 F.2d 31, 71 (D.C.Cir.1976)). In all analyses, the
decisive factor must be “prejudice to the defendant,” but prejudice to the state must also be
considered. Jd. However, joinder is never preferred where it compromises “a defendant's right to
a fair trial’ Id. Furthermore, prejudice can be inferred in cases where codefendants’ defenses are
“mutually exclusive when the core of the codefendant's defense is so irreconcilable with the core
of [the defendant's] own defense that the acceptance of the codefendant's theory by the jury
precludes acquittal of the defendant.” Marshall, 118 Nev. at 646. Moreover, this duty exists
continually throughout trial, meaning that should the reason for a severance become ripe at a time
later than the filing of an initial Motion to Sever, the Court must sever the matter. See Id.

. |Additionally, misjoinder requires reversal if it “has a substantial and injurious effect on the jury.

 

Td. at 647.

 

 

 

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 23 of 82

 

 

 

 

Furthermore, Zafiro v. United States indicates that a harm to any specific trial right
of a defendant indicates the trial court should grant a Motion to Sever. 506 U.S. 534, 113 S.Ct.
933, 122 L.Ed.2d 317 (1993). In Zafiro, petitioner did not meet the burden for reversal based on
misjoinder, as he could not articulate a specific instance of prejudice. Jd. However, severance
should be granted if joinder would “prevent the jury from making a reliable judgment about guilt
or innocence. Zafiro, 506 U.S. at 539. Importantly, Zafiro noted that specific prejudice may occur

where “exculpatory evidence that would be available to a defendant tried alone were unavailable

 

in a joint trial.’ Id, Finally, where any individual prejudicial circumstance does not by itself rise to
the prejudice needed for misjoinder, error may be cumulated. Chartier, 124 Nev. 767.
Here, Mr. Kie’s inability to cross-examine Mr. Eagles about the nature of the narcotics

transaction precluded him from mounting any defense to the state’s prejudicial claims of drug

 

el

sales against him. Even if, arguendo, the state needed to proffer evidence of the transaction as

Boe 227 = »

Res Gestae evidence to tell a complete story, this strategy effectively allowed the state to
repeatedly cast Mr, Kie not only as a drug dealer, but also as a drug dealer who used narcotics in

this instance to pay Mr. Eagles to harm Mr. McKinney. This was

 

‘particularly prejudicial as Mr. Kie had no effective means of rebutting this point, as he was unable
|

 

 

to compel his codefendant to testify. mo

 

Tetnl caunsel hid tile a —_wrtettea appascteh
to te States pitataal ms bisa te consol date
the care against =e. Cagle t cn pa bel banen are
See Cxhihit b_) Howevec_ha filed thet Oppssclinn sm
Me! Ean les” case pot Me kies (which lead te some _

Con foro fer _ post- Coneetiaa counsel’ and the stave Agbeas court),

a

— ee
——_— a

 

 

 

 

Fetal couacels of pas. tian et(tra fall» ALQU«
Wot Pir kee wale be p. tect 0 . SL.

“L..

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 24 of 82

eét te jh, Eagles at the Same cdelense able
4 : tt “ekl. &e ‘2 Engle x

io th « Sank cart as wetkiag lage the Lru\ Thes

tyll be seek ot as orcentp ropes by that

~~ Ce i an
3
We b alan :

 

Pare +
Absent Fram tericd Cousrel’ Opposition Ls. any seaton
. ‘ ’ ; .
of Me bees need de eke amen ¢ — Crther direct oc

Cros $ —— Me Eagles,

 

fir example, if Mr €Cagles were to have tesefieS
fha # the hand ~fe-mer £6 Jand shake war not a dry

tranca £ tenn, Such, twoswle hans lee fn bene Cleval to Mr

 

kee Erpes tall, if Me. fag fes iw Gilde fia +e xp laa vel '
tLe of. hesdrhake — fete fl the twe tnd ttviduclt bekayed

 

46 Afferent chapt¢tcs o£ % college Fra tecaty, cond,

 

this. pardtevicr handshake was unique bo thet fraters ty

 

Br fect aps tt Was a Brus trantacdron Agtum.22
irg Venole that vhe  fandshake. wes 4 odeug Vranstocter
be tmeten tre. fers dead fic, Cas Lt fie, Fag les
PIAS Ak tectiticL that the  ftransaction war 4

Ses pte dtugs - for - Morey Zransaction, Mad he done

 

Q, Mir kee farts le 4 eyes hhe ky been ages thed of
all i-«. Charg ts agains! hua Phan CfudMe oF

£
Le Shalex theo, bie- La. Lre_bere  feavicled olfeg fh

 

 

ta te cl, 03k for Fie Engle f a thae hua sp Lic. Mekaney

z¥

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 25 of 82

 

Abe thac ly kit noe Me Engler usece ch neged

tut bh ca clots fle nt ta hak care Se Oe Fferiag
e rv

de ence that 444 branracdeert tot A simp fe drug S-
ASe omaney trantaction  4rould in been a feurd
| Attense Strategy = certainly am aot. butter.
A -<. than _dlafenst___Counsed— inp bac tl. £ fhe
tA Oividve l Putting hie bias J be his jb @iu é & aa Shia king
Me. Eagle < hand _in the Ciert glace masa t Me Kee,

iP L ter lend. bat teat Counre f aa.

 

 

 

 

 

However, Sinte fe Kee. Could net Com pel fit.
Eager to feritty at + bete joint trial thera
ola bincer Were nef ave lable do hum

 

Furthermore, Since the State Acbeas  couct obvcl

6t conduct Anse widen biery btaciag, we fo net Know

wh, tril Coontz! went with the the ts -Aet * Any =

 

 

celitht- on - the - vielen ote Lense aller aiguiag +4,

Me. kux hiadt A990 J0¢2 a aa sume ple A regs ~ tot -paaag
banca tenn, for whieh b« prar net being charged and

4 . e ‘ee
wheel Corl a £sgunslet “7. te

 

 

flo che ELS et f fle kee Was fa c.g Zn_Loht

of 4dfz Lechinan hl tuidence against Ale Kit, dla
attic SLL I KS the obviates char LCL,

 

 

tf Seojns that trick Couacel s2t¢ ped
"e. he JS; ra ’

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 26 of 82

 

Olin. was gtanted Tndeed, anty eithec Me Eagles oc.
c_kKie himself could Aave  fecdtibieo te the true

Aa ture of the alleged tranfactinn, be it « fraleras' ty
Venwcheke er a olrug ofeol Had Mp kis testbed,

ta would haw been Subject 46 Crore: @xmmination,
But to borrow a netePher Mr, Kee covld have

 

 

had dus cake. aad__ate it toby placing Mt Cagles
ha vhe £ tasadl, Yed teal Cawh Sf Ls d<x ficient

Opo ote ton ac alt rp crtive l, his Foi lure +o (rf a
Ma Lion de Slit te ducing th E 4 kroa L pe e yuh ced

Me ete f ron partes ing L-his aAcfenre theory.

 

 

 

 

 

 

 

 

 

 

 

 

V LL.

 

 

VL Zé

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 27 of 82
Exhaustion of Ctate court remedits Leagatding Crovad A:

e Direct Appeal

Did you raise this issue on direct appeal from the conviction to the Nevada Supreme Court?

Yes “No. Ifno,explainwhy not: Zpeffecdtive Ase shance of Covnse!

o ' ” A 7

 

» First Post Conviction:

Did you raise this issue in a petition for post conviction relief or state petition for habeas corpus?
; iw Yes _ No. Ifno, explain why not:

 

 

If yes, name of court: _ $44 DH. date petition filed ov /3/ / 76/5,

Did you receive an evidentiary hearing? __ Yes ¢“_ No. Did you appeal to the Nevada Supreme
Court?” Yes __. No. Ifno, explain why not:

 

 

If yes, did you raise this issue?__ Yes + No. Ifno, explain why not: pare fre
Aint puget, a4 -30,
> Second Post Conviction:

Did you raise this issue in a second petition for post conviction relief or state petition for habeas corpus?

 

 

 

__.Yes ___ No. Ifyes, explain why: AZA)
If yes, name of court: date petition filed  / = / _.
Did you receive an evidentiary hearing? _ Yes __ No. Did you appeal to the Nevada Supreme

Court?___ Yes __ No. Ifno, explain why not:

 

 

If yes, did you raise this issue?___ Yes __. No. Ifno, explain why not:

 

 

» Other Proceedings:
Have you pursued any other procedure/process in an attempt to have your conviction and/or

sentence overturned based on this issue (such as administrative remedies)? __ Yes +“_ No. Ifyes,

explain:

 

 

State concisely every ground for which you claim that the state court conviction and/or sentence is

unconstitutional. Summarize briefly the facts supporting each ground. You may attach up to two
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 28 of 82

Regarding the &baus troa of Crevund &#

The Aespendent con wave the evwhaustian legurremrat,
° # a

Ger AG USOC wy Ss

be deemed +6 have wowed the vee baus tion legyicemeat unle tz ,

~-

 

the Stabe through Counsel, exorertiy wealver the tegument

q4 Ces { J Ann Rev. fim frac 16.8¢ (2O20 ia ternal ectleations

Oms bhed).

Absen ft fuch a Weert Cround a A the iA mi ax be Coa reeds feo!

all ” 4.
bey Aenmasticting erthe. (1) cause foe the Plo ced ca!

bac on ly
Ceci lt of the alleg24

Cheftay Ut Ghd actu, ! plejuds o¢ as ¢

viola ion of Sed eral law or (2) thet toh te Cevetus the

rye tu [+ LA é Souadamintal Ms cotiiegt of justice,

clesms will
amilted)

td Cs L 10.92 = 44 Gn feraal cite dens

A_petiLion fon chow Ca tise. Ly Shaws erg A4e of Jeg

atdorcn ay twa € wttflectsve Thiet 0 Clade pasr= Conese 400

Counsel See Brown &. Rrawn, £42 £ 2S so7 Sog-g 41

C2t4 Ci. 2619); Sullivan v Seer, Fl. Deph ef Cath,
|
930 £37ef vas syvo7 (th Cr. Zale). |

Zp Phatiiner “. Ryan, the [Supreme Coorck erhicule ted

4, =
“ ' . -,
: f fo

1227 (14h) erlablshing that whe state fon,

Sot {) $
of cpounse/ ve

(¥7 ty hes tletmas of metlectre Olisctancl.

wu -
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 29 of 82

A @ Cee 4 fars ta ct lok bial~ cevisus fe ta fecel plo fe eding,

pee Cedurat gduetas tf will pred Pleven! a habeas court fren

bh eoeeng Cle 1 sof pnativc { “Uk. asoctant- if fhe pce credias

lacks eect Couns ed Mardi ass 566 Us L, i (2. 072)

This CLO Oe exception applet cahy wher the Lorcze

 

 

 

 

 

OCCratier PA (O.rt aq tA eth ech ve atirr Yansée. of tora! counsel
claim occucs at 4hg fal paLt "Cones ec foe PLL Lae" 29
ZA. at J/é.

 

 

Su ch “ thes CASL Aree Levada [fms goer ne f

patent clems of ins Shee Lied. Acs. choc £. fe cue pt for S4covg &

‘
+
t f ‘

¢ : S af OF Fg F.
Spec tically, Meunda _delendeats Stone! fae tsa me ON ef itecl

appeal

 

Zn f4ie LAL, fet t= caacicl, o) Nera re / tor mete. Lan a

7 ay Me) rh

pet Ltd aa Lipas tpn to S42 Sin ter Lbtien to

ban fo PP Le baht ta sa fo Z£ Covare £4 cond oo

2) ‘Lh tif ba fa- At kaer ares Pa 16 Fag les ° Cal? fio # fet binecs

 

Cae rt, Mode Lhe fess +r wal Cita fe Je Opper.'taa Var an >
£ f.¢- LVL, fin gl ten / Coustel. ttf As dar ne é Lilia, o
Me tion de Sere pe during the triak

 

s ' ‘ '
= —t

bee faa ling de undtcrtand thir rte Ay 2 netu Lf the
GLtound. Lesa dented by the State Aebeat court

 

mi!
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 30 of 82

Sub Stquratly, the Same State  Pos}~ conve tan
Coun $< / — appaated Couns | — Presecy ted De tifenerte
state apg ta fc the dental! of the girth the! cron /
foiled 4a rarse Geovad 9 here.a__on appeal Thal

alse Wes tin thee tive ars. ‘<¢a oct

 

Ay Such fe de bionte Aes 4 Ly sibel +e ths foul £

tha # Vh ere tects vat ‘che CAN LS fe ‘ AAy
; ’ z

i
—___ Pht furmp hive pla Cute tet Ole Cerf £

 

4 . '
ar establ 4 filerecs'e a pe YihLipaer mutt scdsw pet
merely p¢het the ercore at Air teal crsnted a patible by

cf preyecice, But thet She worked fle 4i'r acter! ane

tobs den dial dAvca dvan tages, ptec hing het entine trite / wv fd

 

f (for cf consti tudiese!  olimen errors. ¥9 Ceo (7 Ana

Kev Coins Proc 10493 (loge) fsa teraat cita traar one ,! 4 fea)

 

Lo Abr Cart fle kee wat ackea/ Ly an ef
Substaatislh, clentied Arr caostitvtiong! i944 t fo call
fu Zagles so the uitesree Stand ve tect t,
ac derccohed in thie febhibhen Tweed the eahre
deel wauld have been Suh rten tio LL, A CLerent
Pode Loner did _n-4 hawt. os coe ths hen danke Trin!
ster tegy gu le Aeich.. heen Subs tentiatly F¢Lleren f-

 

Az Su ch ke b! hvac humh hy tubsits te this Court
that tht le Lette La testy fitjudi ct

 

20

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 31 of 82

 

extra pages stating additional grounds and/or supporting facts. You must raise in thls petition all
grounds for relief that relate to this conviction. Any grounds not raised in thts petition will likely
be barred from being litigated In a subsequent action.

GROUND 2

| aliege that my state court conviction and/or sentence are unconstitutional, in vioiation of my

Sixth Amendment right toe (fective arn'sfance of counsel,
based on these facts:

__|Trial Counsel prejudiced Mr. Kie by faiting te communicate with him
concerning the video surveillance.

Inherent within the right to counsel is the right to communicate with said counsel. This court
has held that failure to communicate with a client warrants disciplinary action. McNelton v, State,
115 Nev. 396, 411, 990 P.2d 1263, 1273 (1999) (quoting State Bar of Nevada v, Schreiber, 98
Nev. 464, 464, 653 P.2d 151, 151 (1982).

Here, trial counsei was ineffective for failing to communicate with Mr. Kie regarding
evidence central to his ultimate conviction. Mr. Kie claims that despite his attempts to view the
surveillance video, it was not provided to him nor viewed with him by counsel ¢ As
stated above, the state extensively used the surveillance video against Mr. Kie, particularly to
- lestablish the existence of the narcotics transaction as his purported payment to Mr. Eagles:

However, despite Mr, Kie’s requests to view the surveillance to make an
informed decision whether to piead “Guiity,” he was provided with no such opportunity, and was
effectiveiy left without crucial information concerning the state's evidence. Given that he was in
custody during the pendency of this case, and represented by counsel, there was virtually no way
in which Mr. Kie could have acquired such evidence on his own. As such, it was ineffective for
counsel to provide no means by which Mr. Kie could view the evidence against him, as
consideration of such evidence was central to whether the proposed negotiation was in his best
interest.

That Mr. Kie suffered prejudice from this is clear, as his inability to view the video
precluded him from voluntarily choosing between proceeding to trial and entering negotiations.

_|Mr. Kie claims that he requested the surveiliance and was precluded any opportunity from

[viewing it. Prior to the start of trial, the state provided an amended offer to Mr. Kie

 

 

as foliows: to plead “guilty” to one (1) count of conspiracy robbery, and one (i) count of battery

8

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 32 of 82

 

ith <ubstan tial. bodily _injucy, for an_aggregate fentence
of three (3) +0 erpht (9) years dsedlout the teguicite
knowledge of the states Case against Aim (the svevertlance
video), Mr. Kie could not make an iatoimed  olecissan

had the deal tueuld be in _tus_hecs uaverect, given the _____
video euiclence  44e4 wwoult. _£Le adduced agaract 4 him at
trial Albreover. Mt _Kie vitimately ceceved ao much harchec
Stntence of an. aggcegate Measmum teen of ons hundred.

tx ty - bFhreet Cle2) mentiAr and Oo mae imin fern _o f

four Avndted eight (Yor non ths * Thre meeds #44 CePuces
ca_t that. absent desatl. Covunreti deticsent  prrlacerance

 

 

 

 

fs. fie bituld save lhe by obtained. en af beren test,

 

 

 

The State habeas couca iden tibied she cpproptmte
Sederal Carelan in adjudicating this claim, but betd

 

 

Unfeasonsa bly of li ed thet (awe ane Ma dean Uupredson-

abl. ola becminstion of the facts in hig ht of the

 

stake peeotd. the Store appellate Coutt ua en

fEsrued +b 6 State Ag Pear Cour ét Le AIOML AG

 

Fics t the ttatt habeas Couct carted ofovhé
atte whether Me kes allege tian thal Aus Ureal
cronrtl ded pot shaw him the vides belerr tere | wos
Wrue Ye f thir allzga Lion tr vet belied by the
hte Court record. 4d face that abe ga. Liva if
pun, could heave accented  fottha comers tira etl of
nf. len tiatp — tats 0g sock §— Usb 602 5 LAS Ss

“TZ

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 33 of 82

Simply pu the Sig te polis t,,! et ceur id eo

 

 

 

have vb 4
net eles by the pe cterd ot the 9 (eadins Stage
= Sv ch a pie teddat would  e6statia L(y—tindec Post:

 

Cosvic lon

 

hab sar proceedings wot thle LL,

 

a
ie cognt ed

et tha rt biminacy hearing, Me kere shouted hove beer

Aabsas cour cottect ly,

Se Con dA, whl th ¢ Skate
Curtn C2

the Pa ky. Caw tle vievo

 

f2t te-conws cf. pt

Lhe tf to ced -_ a

ble to Px Nand
of flaw, mere belay

fen Lier

i ab ans Aseacing As a
recent at ve ve awn Pre tina asa lag he ‘as acing —olees neh
. tk Crichace

C19 4 Lk tt Viti

atis fy, the Sicth fmsadmant

atloras, ond Yo ork that

Cac Jas You iwi tl Yeur
‘N qv €
atlora 4y_ Pues bons. abeyt  ehet evidence trial rhctegy
ad gassih te _ plea. AeGotiadtions Ye d lh Ac beaS rout?
4 ’ i

Crroneaf Ip S pane meaty ole fis ‘td fe b, LJontrs

Had Me ke Seen Glan ted a. sterte  traltihea fbf
eanns, Se wolt fave sect tie S” fo_tha _canvertat.ioe
Snel Coontcl. Lec. Lca Lh,

Ve ternal Acaws had wtct4
though Pu Liz S fee

othbhaec SCetnvesr

 

t
Clary

thé. veucteo at. the fitex Leer
fad been Ltcorded

fe ala tarey — Sire oe Aan
the attack

Even

~ aadth f tAow if
et would hax. been

ata turban f Arial conncele

 

é cond fulcs Lez Aad 42
tea Legg tant Acid tenes. tad uate —

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 34 of 82

Qs geing to tell the jury *thete not my chtal.~
Had Me. Kis keane thet was the plan, andabseat
Any exculpaterny hetertn! that may oc ma, Mol Laos
been tn the ielte put net played in court Me fee
wucvld_Aave absolutely accepted the 6tates offer he
ales would hase tes bi Led th, sano at a stete

 

 

 

? . .
ftidwn ary hg. fans,

 

There ts. ne th 14g ia dhe ftate Ce caro fe Sg gdh
thea 4 the Sta te tical hearte with, erawn +44 ¢ fter

IA leelet Gf intervening Cirtumrtancer, the State metole

aon_otfer, Seiel councel Communicated tard hed Me
ke knowa the Specifics of the eedeace Ogee

hin ond lor a Lfroon avy 's ol fear s ica feay. he tunald

ler. Alte p ted dhe effec Tateevenng  Citfumstancte ary
et plaus's fe,

 

 

 

 

L Rews'ce, tbe bistecel parr t world have accep ted!

Cons. deca lice to bo t£, past beet and ferthead She nlerorts

tf pub lic sa fe bey Tt ss well recagarz ed theft gbheut
Matty ~five Peeteen? of ftbay coAvic tens thee trom ples

' . t
tals =—— pet bing il fis £2 (hed Lig5k fir thee atichackt

leourt iol lice feyected Lacs En£

 

 

 

 

 

Taal Covet! ves thar  dehiciink tae na tt hetusag Lb. ft 2 phe
Udea, Gh wf : i

Stn tinc €

 

247
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 35 of 82

‘Exhaust/en of State Court femedieg fegardiag
Ground 2°

» Direct Appeal:

Did you raise this issue on direct appeal from the conviction to the Nevada Supreme Court?

— Yes No. Ifno, explainwhy not; Zaett¥retce Aes shaace cl Camsre f
prepic by tarred in State +Aabers ft tien PLE. Mevedn fae
> First Post Conviction:

Did you raise this issue in a petition for post conviction relief or state petition for habeas corpus?

“ws Yes ___ No. Ifno, explain why not:

 

 

If yes, name ofcourt: _ $44 3 .D. C, date petition filed 7 / F/ /zor7,
Did you receive an evidentiary hearing? ___ Yes «No. Did you appeal to the Nevada Supreme

Court?_V” Yes __ No. Ifno, explain why not:

 

 

If yes, did you raise this issue?“ Yes ___ No. If no, explain why not:

 

 

- Second Post Convictlon:

Did you raise this issue in a second petition for post conviction relief or state petition for habeas corpus?

 

 

 

—__. Yes ___ No. Ifyes, explain why: A54/-9)
If yes, name of court: date petition filed { ! .
Did you receive an evidentiary hearing? __ Yes ___ No. Did you appeal to the Nevada Supreme

Court?___Yes __ No. Ifno, explain why not:

 

 

If yes, did you raise this issue?___ Yes ___ No. Ifno, explain why not:

 

 

» Other Proceedings:
Have you pursued any other procedure/process in an attempt to have your conviction and/or
sentence overturned based on this issue (such as administrative remedies)? ___ Yes No. If yes,

explain:

 

 

 

 
P

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 36 of 82

State concisely every ground for which you claim that the state court conviction and/or sentence is
unconstitutional. Summarize briefly the facts supporting each ground. You may attach up to two
extra pages stating additional grounds and/or supporting facts. You must raise in this petition all
grounds for relief that relate to this conviction. Any grounds not raised in this petition will likely
be barred from being litigated ia a suhsequent action.
GROUND y
Lailege that my state court conviction and/or sentence are unconstitutional, in violation of my

Faure teen #4 Amendment right to a fundomestoly fair teral

based on these facts:

 

Insufficient evidence supported the convictions against Mr. Kie.

To determine whether a conviction was based on sufficient evidence, the court will inquire

“whether, after viewing evidence in the light most favorabie to the prosecution, any rational trier

 

of fact could have found the essential elements of the crime beyond a reasonable doubt.” Mitchell
v. State, 192 P.3d 721, 727 (Nev. 2008).

In Nevada, a Conspiracy is an agreement between two or more persons for an unlawful
-purpose. Thomas v. State, 967 P.2D I111,!122 (Nev. 1998). Furthermore, “Robbery is the
unlawful taking of personal property from the person of another, or in the person's presence,
against his or her will, by means of force or violence or fear of injury, ... WRS 200.380(1).” Mere
presence at the scene of a battery, without evidence of an agreement to take property from the
person of another by force, is insufficient to support a claim for conspiracy to commit robbery. |

Skinner v, Sheriff, Clark County, 93 Nev. 340, 341, 566 P.2d 80, 80-81 (Nev, 1977).

 

Here, the evidence proffered against Mr. Kie shows no act on his part sufficient to indicate
a conspiracy between himself and Mr. Eagles. The strongest piece of evidence against Mr. Kie is
that Ms. Bacon testified that he returned to the bar after the incident and told people he spoke to
his lawyer, and indicated he was “Free and clear” as long as the video didn’t expressly show drugs

—
et
eee
a.
——
——
——
—_s
——
——_
—
—
ed
a
bE
——==
—
—
’
—

changing hands, Supp at 400-403. This statement that Mr. Kie was worried about what the

 

 

 

surveillance might show, considering that it might show him selling drugs, does not evidence a

36
 

 

 

JGE FT PLD OPTS)
TOR Of JIS Fp Tara pw “TOTTI TTT TUF To Foaey

oF SPI F OPP bIaT aA onpra ar 7? UF to FFF YF

 

PTF — POO FF aF ow svxdtty Ay aVF WITTE D pu SAU

POF wa ep ST pI ET FFU GO FIT FIED

apr F°Gf SF IO KF SerfaG Fe | i TFT

 

PR FID SVG OY TWIP IF CHT YP CE TP PL

OFS AT POI OP SOIC ATT OO IS EGE FV
FONTS PF AFSL FFF OUI ET TT pI OmR HTT
Predera Fr FIOPPOFS HILT], be FS OA
Ma et FOIL . py Py Cer Pat Vv puvkeg ees Feet 59

APOE / *'t a IS > 7r4ut PuOoy oy CIs 4 “7-73 J ? Ar tT

 

apes Ae Borg FT OTe r FFF FP PP SeA Oy FTO ra)

TOF or 73 We PTA 7 WF Sorry JFF J a 7rUF >i] wT VoTF rE

 

TT FHT (Couey 85ers Ube doasony ag ag BUF TTY
(CLD) COE LOE SAKA TOSHI OL Fp

 

WTCOT STZ o—pusksa apne soya edn pb as x5 vossrd he

33 DOF OTT IOF JoerorTys IF TITY org Or PRG SUSD rH,
‘ ‘ o

 

— 5. ee a - . - ~
“UOT}ITAUO’)

JO WWOWpne aU) syWIS YNOZ stip yey) sysonbos ory “IPL pue ‘ory “IAL ysuleSe suoys1auos
| uy pjoydn 0} SISIXS SOUSPIAD BUSI NsUl ‘soja ], “ZHMYIsNy 9ANIT}9q Woy UOITE[Noads

soul ‘ulede ‘sem sy ‘709 38 ddng ‘uonsesuen B yons ut jeaddy sem spuey Sur8ueyoxs

1

, Aouour yey) pur ‘spuey ssueyoxs Aouow Aue mat jou pip ay yeu Auouysoy .ZMyIsNY 9AI1991IG

——

 

 

 

 

uey) Joyjo ‘AauUL yay “JA, UO YOUNT oy] OF pouty sem UOIoesUeD Brup sy) yeI MOYS 07 porayyoud

| SEM IDUSPIAD ON *AdvtIdsuos & Jo SUSpIAd JOU SEA ‘YINOUL SITY OF spurYy Turyonoy Joye sopseq “IP

 

 

, Ut spuey yono} 0} pareadde ory “al weuy ‘Ajsepiung “ary “aA pur sajBeq “A usamyaq Aoendsuco] |

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 38 of 82

Ta Mevad ca 4 Conspira ty ts. “an Agreement

 

between twee Gf 2etions fat an unlawbul purpose,”

 

Ghd a _co-conseseatoe “the knowiagh cloes any act fe

farther phe ehyect of 1  Copmsaraty, 6 oth ertor's 6
puctrcipcter therein, ic ccimiantly Mable as a
concprstoe™ Doyle u Stata, M2 eu 84, 994
Vai Pap wl Gi C1996) evecested bn other grounds
bs, Katzmere fe vy State i206  Aev. 314, 4! Pd)
[é (2ooy)

 

 

Thx fploS¢ Cution pte. Lfened  tuiche nr. of fip,_kex
alles ed ly handing Me Cag tet drugs Tha gucy Weghe
ths t Risit one & Gino Gtc+p ted dha t allege tion,

Ths State did pa bt Cre Chee puiden v2 thn alle ged

 

 

Aru ge itt ae gar L af a Covrpita iu f. ben band
* f .
ro L Me, file Kian ey MAbe ot. the Sfafer byt tne sses

Yes bilied -o ene tuia4 ct Any Ag letratot be luge en
A, ken Gnd fl a9 Les Lhar LPB Ork Chin Ae OF

Ae ODO 2A ot.
f aat

 

At besh dhe  t0 te convinced the juny that
Ne kite handes Me Exgler ors, And At Sone
gab in the  terning, J. Lagler alfactel Lc.
h Chinnoy . € een na £94 4 Arist favorof le +a the
bea te these facte oe net PLuve Can spe ta cry.

LL fe Erba af drite of teck could of ra gee.

 

33

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 39 of 82
_Eghavttlen of Stote Court_reriadits fegarting Graund Y:
r Direct Appeal:

Did you raise this issue on direct appeal from the conviction to the Nevada Supreme Court?

 

Y_ Yes ___No. Ifno, explain why not:

 

 

> First Post Conviction:
Did you raise this issue in a petition for post conviction relief or state petition for habeas corpus?

Yes __ No. Ifno, explain why not:

 

 

If yes, name of court: $44 “3.D.C. date petition filed_7 /3/ (20/7.
Did you receive an evidentiary hearing? __ Yes _“_ No. Did you appeal to the Nevada Supreme

Court?™_ Yes _ No. Ifno, explain why not:

 

 

If yes, did you raise this issue?” Yes __ No. If no, explain why not:

 

 

> Second Post Conviction:

Did you raise this issue in a second petition for post conviction relief or state petition for habeas corpus?

 

 

 

__ Yes __ No. Ifyes, explain why: cl
If yes, name of court: date petition filed / = /
Did you receive an evidentiary hearing? __ Yes ___ No. Did you appeal to the Nevada Supreme

Court?___ Yes _ No. Ifno, explain why not:

 

 

If yes, did you raise this issue?___ Yes __ No. Ifno, explain why not:

 

 

» Other Proceedings:
Have you pursued any other procedure/process in an attempt to have your conviction and/or
sentence overturned based on this issue (such as administrative remedies)? _ Yes _£“ No. Ifyes,

explain:

 

 

WHEREFORE, petitioner prays that the court will grant him such relief to which he is
entitled in this federal petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 by a person in
state custody.
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 40 of 82

  

Daniel Kigas

(Name of person who wrote this
complaint if not Plaintiff )

(whe apelogzes for As 5/13/71
foor handwriting) i (Date)

 

{Signature of Plaintiff)

 

 

{Signature of attorney, if any)

 

 

 

(Attorney’s address & telephone number)

DECLARATION UNDER PENALTY OF PERJURY
T understand that a false statement or answer to any question in this declaration will subject me to
penalties of perjury. IDECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF
THE UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT.
See 28 U.S.C. § 1746 and 18 U.S.C. § 1621.

Executed at Love lock Correcticnal Center _on 5/ 13 / zl :
{Location} / (Datb}

t

YE 29

(Signature) (Inmate prison number)

qo
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 41 of 82

Dade of €ichibites

 

Order of Aflirmance (Col  olirect appeal) dated

I2A15/20171, ¢ pager

 

2 Findings of Fac 4 Concius.ons _—of Cow, and Orde.

 

 

(state habeas court) dated Wasaga, AO pages

 

 

BB. Order of Af fimance (of Aabeas petition) dated

 

 

 

 

$/o/2026, 1 pages.
yy Zn botmra te Guns. g—ta athec care, no. C-16 - 313 9/4-1)

 

 

clated 3finpactt, A__pages

 

 

 

5. Amended nfarmadtica (cate no C-l6-313919-1) og ted
Ot/otRale, 2 pages,

 

b. Oppost tien te Matinn te Canselidate (Cled x _Case ne,

 

 

C- /6-3'12996-/) dated oc/oy/2olé, 3 pages

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 42 of 82

 

_ [Ex HTRBrr 72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 43 of 82

IN THE COURT OF APPEALS OF THE STATE OF NEVADA

 

DONALD KIE, JR., No. 71905
Appellant,
vs.
THE STATE OF NEVADA, Fi L E D
Respondent.
DEC 15 2017
CLERK OF SUPREME COURT

ORDER OF AFFIRMANCE wy, 3.Yatupcy
DEPUTY CLERK

Donald Kie, Jr. appeals from a judgment of conviction entered
pursuant to a jury verdict finding him guilty of conspiracy to commit
robbery, robbery, battery resulting in substantial bodily harm, and battery
with intent to commit a crime. Eighth Judicial District Court, Clark
County; Douglas Smith, Judge.

Bryan Eagles and another man accosted, robbed, and severely
battered the victim outside a bar, breaking the victim's neck and leaving
him temporarily paralyzed. They, along with a third man, also stole the
victim's personal property and his truck. The incident was captured by
surveillance cameras. Donald Kie, Jr., who was present before, during, and
after the crime, approached Eagles shortly after Eagles finished beating
the victim. Kie moved his hand to his mouth and then touched Eagles’
right hand. Seconds after, Eagles transferred something from his right
hand to his left. The State’s theory of the case was that Kie was angry with
the victim for threatening to tell Kie’s wife of Kie’s extramarital affairs,

and Kie retaliated by conspiring with Eagles to beat the victim. The State

T OF APPEALS
oF
Nevana

— << 17-G02 Ts

 

 
 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 44 of 82

argued Kie paid Eagles in drugs, and presented evidence that drugs are
often transferred from mouth to hand.}

On appeal, Kie argues that the evidence was insufficient to
show the conspiracy and support the convictions and that the district court
abused its discretion by admitting evidence of the alleged drug transaction.
We disagree.

Evidence is sufficient to support a verdict if “any rational trier
of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Higgs v. State, 126 Nev. 1, 11, 222 P.3d 648, 654 (2010)
(quoting Rose v. State, 123 Nev. 194, 202, 163 P.3d 408, 414 (2007)). A
conspiracy is “an agreement between two or more persons for an unlawful
purpose,” and a co-conspirator “who knowingly does any act to further the
object of a conspiracy, or otherwise participates therein, is criminally liable
as a conspirator.” Doyle v, State, 112 Nev. 879, 894, 921 P.2d 901, 911
(1996), overruled on other grounds by Kaczmarek v. State, 120 Nev. 314, 91
P.3d 16 (2004). . The Nevada Supreme Court has explained, “if a
coordinated series of acts furthering the underlying offense is sufficient to
infer the existence of an agreement, then sufficient evidence exists to
support a conspiracy conviction.” Thomas v. State, 114 Nev. 1127, 1143,
967 P.2d 1111, 1122 (1998) (internal quotation marks omitted). “[I]t is the
function of the jury, not the appellate court, to weigh the evidence and pass
upon the credibility of the witness.” Walker v. State, 91 Nev. 724, 726, 542
P.2d 438, 439 (1975).

Our review of the record reveals sufficient evidence to establish

guilt beyond a reasonable doubt as deterniined by a rational trier of fact.

 

1We do not recount the facts except as necessary to our disposition.

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 45 of 82

See Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Origel-Candido v.
State, 114 Nev. 378, 381, 956 P.2d 1378, 1380 (1998). The State presented
evidence supporting the charges, including the surveillance video and
testimony by the victim, the bartender and the manager, a trauma nurse
who treated the victim, and the detective assigned to the case. We conclude
the jury could reasonably infer the essential elements of the conspiracy and
other crimes charged from this evidence.

We next turn to Kie’s second assertion of error. We review the
district court’s decision to admit evidence for an abuse of discretion.
Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109 (2008). NRS
48.035(3) permits the district court to admit evidence of another act or
crime that “is so closely related to... [the] crime charged that an ordinary
witness cannot describe the act in controversy or the crime charged without
referring to the other act or crime.” This exception is narrowly construed
and limited to the express provisions of NRS 48.035(3). Bellon v. State, 121
Nev. 436, 444, 117 P.3d 176, 181 (2005); Tabish v. State, 119 Nev. 293, 307,
72 P.3d 584, 593 (2003). Because the statute refers to a witness's ability to
describe, rather than explain, the charged crime, evidence of other acts may
not be admitted under NRS 48.035(3) “to make sense of or provide a context
for a charged crime.” Weber v. State, 121 Nev. 554, 574, 119 P.3d 107, 121
(2005).

Here, the State charged Kie with conspiracy. “Conspiracy is
seldom susceptible of direct proof and is usually established by inference
from the conduct of the parties.” Thomas, 114 Nev. at 1143, 967 P.2d at
1122 (internal quotation marks dmitted). In this case, the State could not
elicit testimony of the crime of conspiracy without réferencing the facts of
the alleged drug transaction, as that transaction was central to establish
1 OF APPEALS

Nevaba 3

178 =< :

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 46 of 82

the inferences supporting the conspiracy. The evidence was therefore
admissible res gestae evidence, and the district court did not abuse its
discretion by admitting this evidence.? Accordingly, we

ORDER the judgment of the district court AFFIRMED.

Seton) os

Silver

 

 

Gibbons

cc: Hon. Douglas.Smith, District Judge
Benjamin Durham Law Firm
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

2Though not raised by the parties, we note Kie failed to file below an
opposition to the State’s motion to admit the evidence, thereby consenting
to the admission of the evidence. See EDCR 2.20(e) (stating that failure to
file a written opposition will be construed as an admission that the motion
has merit and should be granted).

RT OF APPEALS

NEVADA
4

(MTD >=

 

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 47 of 82

 

 

Exuregrr 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Od OR i i  SSeFSSeSeSSeSeSeeSe

we oe — _ -_

MN

-—2— 8 — 6 we — I ta

a.

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 48 of 82

r
C © f \ Electronically Filed
“ 7/11/2019 12:51 PM

Steven D. Grierson

CLERK OF THE COU
NEO eb

DISTRICT COURT
CLARK COUNTY, NEVADA

DONALD KIE, JR,

Case No: A-18-778622-W

Petitioner,
Dept No: IX
vs.

RENEE BAKER, WARDEN; ET AL,

NOTICE OF ENTRY OF FINDINGS OF FACT,
Respondent, CONCLUSIONS OF LAW AND ORDER

 

 

 

PLEASE TAKE NOTICE that on July 9. 2019, the court entered a decision or order in this matter, a
true and correct copy of which is attached to this notice.

You may appcal to the Supreme Court from the decision or order of this court. If you wish to appeal, you
must file a notice of appeal with the clerk of this court within thirty-three (33) days after the date this notice is

mailed to you. This notice was mailed on July 11, 2019.

STEVEN D. GRIERSON, CLERK OF THE COURT

/s/ Debra Donaldson
Debra Donaldson, Deputy Clerk

-SERV
| hereby certify that on this 1) day of July 2019, I served a copy of this Notice of Entry on the following:

By e-mail:
Clark County District Attorney's Office
Attorney General's Office - Appellate Division-

[4 The United States mail addressed as follows:
Donald Kie # 45225
1200 Prison Rd.
Lovelock, NV 89419

/s/ Debra Donaldson
Debra Donaldson, Deputy Clerk

Case Number: A-18-778822-W

 
 

wo wo SN NTN Ut AlCUMPlUWMGLUN CO

eF © 8 OD OF OD OBO Ome
on Oo UM f& WwW HB = OF OO SB Ss TN A OULU

Case 3:20-cv-00709-RCJ-CLB Document ;

 

Etectronically Filed
7/9/2019 4:25 PM ©
Steven D. Grierson

CLERK OF THE COU
FCL Mint. A mm

STEVEN B. WOLFSON

Clark County District Attorney
Nevada Bar #001565

JONATHAN E, VANBOSKERCK
Chief Deputy District Attorney
Nevada Ber #006528

200 Lewis Avenue -

Las NV CBR, Nevada 89155-2212
(702) 671-2500

ttorney for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA

THE STATE OF NEVADA,

Plaintiff,

A-18-779622-wW
s CASENO: —_C-16-312386-2

DONALD KIE,
#1063620 DEPT NO: IX

Defendant.

 

 

FINDINGS OF FACT, CONCLUSIONS OF
LAW, AND ORDER

DATE OF HEARING: MAY 20, 2019
TIME OF HEARING: 8:00 AM

THIS CAUSE having come on for hearlng before the Honorable CRISTINA SILVA,
District Judge, on the 20th day of May, 2019, the Petitioner not being present,
REPRESENTED BY WALEED ZAMAN, the Respondent being represented by STEVEN B.
WOLFSON, Clark County District Attorney, by and through ALEX CHEN, Chief Deputy
District Attorney, and the Court having considered the matter, including briefs, transcripts,
arguments of counsel, and documents on file herein, now therefore, the Court makes the
following findings of fact and conclusions of law:

FINDINGS OF FACT, CONCLUSIONS OF LAW
PROCEDURAL HISTORY
On March 29, 2016, the State filed an Amended Information charging Petitioner wlth

 

Conspiracy to Commit Robbery, Robbery with Use of a Deadly Weapon, Battery with

 

OD) Voiuntary Grsinissat

@ Furernacy types
Cilovoluntary pisenisal urioment

EVs Wied th tam
CI stipulated Dismmissat Fb ours ait heat . " _

Fimoronto DismisseyDeftist | Chivaymont of stration _ W201 6\201 F002 I6\1 6F00246-FFCO-{KIE__DONALD}-001.D0CX

jh

Case Number: A-18-778822-W

 

 

 

 

 

 
co 03 wo NA tA BS Ow ORL

(oo. |) a > i i © e+ ee

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 50 of 82

Substantial Bodily Harm, and Battery with Intent to Commit a Crime. On May 5, 2016,
Petitioner’s and his co-defendant’s cases were consolidated. On the same day, the State filed
an Amended Information charging Petitioner and co-defendant with Conspiracy to Commit
Robbery, Robbery, Battery with Substantial Bodily Harm, Battery with Intent to Commit a
Crime, and Conspiracy to Commit Grand Larceny Auto. On June 6, 2016, the State filed a
Motion to Admit Res Gestae Evidence and/or Evidence of Other Crimes. On June 20, 2016,
the Court granted the motion. On June 20, 2016, the State filed a Second Amended Information
charging Petitioner and his co-defendant with Conspiracy to Commit Robbery, Robbery,
Battery with Substantial Bodily Harm, and Battery with Intent to Commit a Crime. Petitioner’s
trial began on the same day. On June 22, 2016, the jury found Petitioner guilty on all counts.

On November 21, 2016, Petitioner was sentenced as follows: count one — 24 to 60
months; count two — 72 to 180 months, running consecutively to count one; count three — 19
to 48 months, running consecutively to count two; and count four — 48 to 120 months, running
consecutively to count three. The Judgment of Conviction was filed on December J, 2016,

Petitioner filed a Notice of Appeal on December !, 2016. On December 15, 2017, the
Nevada Court of Appeals affirmed his conviction. Kie v. State, No. 71905, Order of
Affirmance (Dec. 15, 2017).

Petitioner filed a Petition for Writ of Habeas Corpus on February 25, 2019. The State
responded on April 19, 2019. The Court denied the petition on May 20, 2019.

STATEMENT OF FACTS

On November 8, 2015, victim Joseph McKinney parked his truck at the Fifth Avenue
Pub in Las Vegas, Nevada. Exhibit A: Supplement to Petition for Writ of Habeas Corpus, at
326-27, 330-31. As McKinney exited his truck, Petitioner’s co-defendant Eagles and “Gyro”

surrounded McKinney, and one of the men punched McKinney in the head from behind,

 

knocking him to the ground. Supp. at 331-32. Petitioner’s co-defendant and Gyro were
captured on the bar's surveillance footage stomping and kicking McKinney while he was on
the ground, Supp. at 411. Petitioner's co-defendant then went through McKinney’s pockets

and stole his shoes from his feet. Jd, Several individuals, including Petitioner and his co-

2

W \2016016FW00746116F 00246-FFCO+{KIE_DONALD)}-001.D0CX

 
Oo eo SN AO Ww BF WwW Ne

NHN BD BD BD BD BD ORD OBR OB mmm
aon NO Rh Ow NH =| OO DOUlUCOlUlUA  lUNllUlUlUlUCULA Uwe

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 51 of 82

defendant, approached McKinney while he was on the ground. Supp, at 412-15. McKinney
recalled someone demanding the keys to his car and then reaching into his pockets to take
them. Supp, at 333-34,

Petitioner was outside the bar shortly after Petitioner’s co-defendant and Gyro attacked
McKinney. Supp. at 409-10. Less than a minute after the attack, Petitioner wiped his hand near
his mouth and then shook hands with his co-defendant. Supp. at 296, 422-23. His co-defendant
then transferred an item from the hand that touched Petitioner to his other hand. Supp, at 423.
Petitioner’s co-defendant was not seen giving Petitioner anything in return. Supp, at 423-24,
Fifth Avenue Pub bartender Angela Bacon frequently observed narcotics being sold from the
bar. Supp. at 422-23. Typically, individuals at the bar would reach up to their mouths, wipe
their hands away, and then shake hands with the purchaser. Id. In those past transactions,
however, the customer would then be seen passing something back to the individual providing
the narcotics. Supp. at 422-24.

McKinney told police that Petitioner stood over and laughed at him while he was on
the ground. Supp. at 342, 369. One to two days prior to the attack, McKinney and Petitioner
had a disagreement while in McKinney's truck and McKinney brought up that he did not agree
with how Petitioner treated his wife. Supp. at 352.

Two days after the attack, Las Vegas Metropolitan Police Department (LYMPD)
Detective Jason Auschwitz went to the bar to get surveillance footage. Supp. at 399-400.
Petitioner was at the bar and became nervous after the detective left. Supp, at 401-02. A few
days after, Petitioner told Bacon that he had talked to his lawyer who told him he did not have
anything to worry about so long as the video looked like he was just wiping his mouth and
shaking someone’s hand. Supp, at 402. Petitioner also explained that McKinney was attacked
because, during the argument in McKinney’s truck, McKinney threatened to tell Petitioner’s
wife that he was sleeping with other women, and that Petitioner “wasn't going to have that.”

Supp, at 403-04.

W120] 6201 6FW002M46\1 6F00246-FFCO-(KIE_ DONALD)-001 DOCX

 
oO oF ~~ EH A hm Ww Noe

Nm MW BS BD ORD BD OB OBO
oon HN A Oe UY OUND lUmUOOlUlUlUlUCOUUCUCOOCCCU CUNO eae la

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 52 of 82

ANALYSIS

1. PETITIONER'S CLAIMS THAT COUNSEL WAS INEFFECTIVE FOR
FAILING TO OBJECT TO EVIDENCE, FILE RESPONSIVE MOTIONS,
AND COMMUNICATE FAIL

The court assesses ineffective assistance of counsel claims under the Strickland v.
Washington, 466 U.S. 668, 104 S, Ct. 2052 (1984), two-prong standard. Molina v. State, 120
Nev. 185, 190-91, 87 P.3d 533, 537 (2004). “[T]here is no reason for a court deciding an
ineffective assistance claim to approach the inquiry in the same order or even to address both
components of the inquiry if the defendant makes an insufficient showing on one.” Strickland,
466 U.S. at 697, 104 S. Ct. at 2069.

A petitioner arguing ineffective assistance of counsel must assert that defense counsel’s
performance fell below the professional standard and that the petitioner was prejudiced.
Molina, 120 Nev, at 190, 87 P.3d at 537. There is a strong presumption that counsel’s actions
were within the bounds of reasonable assistance. Id, Prejudice requires a showing that if the
error did not occur, then the outcome would have been different. Kirksey v. State, 112 Nev.
980, 988, 923 P.2d 1102, 1107 (1996). “Effective counsel does not mean errorless counsel,
but rather counsel whose assistance is ‘[w]ithin the range of competence demanded of
attorneys in criminal cases.’" Jackson v. Warden, 91 Nev. 430, 432, 537 P.2d 473, 474 (1975).

A petitioner is not entitled to relief if his factual allegations and claims are belied by
the record. Hargrove v. State, 100 Nev. 498, 503, 686 P.2d 222, 225 (1984). A claim is belied
if the record contradicts the factual allegation. Mann vy, State, 118 Nev. 351,354, 46 P.3d 1228,
1230 (2002). “Bare” and “naked” allegations also do not entitle a defendant to relief. Hargrove,
100 Nev. at 502, 686 P.2d at 225.

A. Counsel's failure to object to res gestae evidence does not entitle Petitloner
to relief

Petitioner claims that his counsel was ineffective because he did not object to res gestae
evidence and that prejudiced the jury against him. Petition at 7-11. Generally, evidence of

other acts is inadmissible where it is used to show that a defendant has the propensity to

W,A2016\201 6 FIOO246\1 6F 00246-FFCO{KIE_DONALD}-001 DOCX

 
oOo on OO tA em YS KD

on OO WM eh WwW NM KK CO CO OS OO AKUClUlUMwLlUN Dl lO

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 53 of 82

commit the crime charged. NRS 48.045(2). However, evidence of an uncharged crime “which
is so closely related to an act in controversy or a crime charged that an ordinary witness cannot
describe the act in controversy or the crime charged without referring to the other act or crime”
is admissible. NRS 48.035(3). This long-standing principle of res gestae provides that the State
is entitled to present, and the jury is entitled to hear, “the complete story of the crime." Allen
y. State, 92. Nev. 318, 549 P.2d 1402 (1976). The Nevada Supreme Court set forth the
principle in Dutton v. State, 94 Nev. 461, 581 P.2d 856 (1978), when it explained:

The State is entitled to present a full and accurate account of the

circumstances of the commission of the crime, and if such an

account also implicates Defendant or Defendants in the

commission of other crimes for which they have not been charged,
the evidence is nevertheless admissible.

(quoting State v, Izatt, 96 Idaho 667, 534 P.2d 1107, 1110 (1975)).
Contrary to Petitioner's argument, a hearing on the admissibility of the evidence at issue
under Petrocelli y. State, 101 Nev. 46, 692 P.2d 503 (1985), was not required. The Nevada

Supreme Court has held that where the doctrine of res gestae is invoked:

 

 

[The] determinative analysis is not a weighing of the prejudicial
effect of evidence of other bad acts against the probative value of
that evidence...the controlling question is whether witnesses can
describe the crime charged without referring to related uncharged
acts. If the court determines that testimony relevant to the charged
crime cannot be introduced without reference to uncharged acts, it
must not exclude the evidence of the uncharged acts.

State v. Shade, 11] Nev. 887, 894, 900 P.2d 327, 331 (1995) (emphasis added). Indeed, res
gestae evidence cannot be excluded solely because of its prejudicial nature. Shade, 1! 1 Nev.

at 894, n.1, 900 P.2d at 331, n.1. The decision to admit or exclude evidence is within the sound

 

discretion of the trial court and will not be disturbed unless manifestly wrong. Wesley vy, State,
112 Nev. 503, 512, 916 P.2d 793, 799 (1996).

Petitioner cannot demonstrate that counsel was ineffective because the evidence was
properly admitted. Petitioner and the victim had past transactions, and at some point there was

5

W A201 6120 16FIOCZ6\I 6FO0246-FFCO-(KIE__DONALD)-001 _DOCX

 
Oo co8 4 A A SS WwW NH

BP BB OD BR OB BB mee
aon OD ww BF WwW NM =&§ 8 OD FF 1] DH A Be UU OULU | lu

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 54 of 82

tension between them. Supp. at 344, 352. Then, Petitioner paid his co-defendant to beat up the
victim. Supp. at 497-501. Video surveillance showed a drug transaction between Petitioner
and his co-defendant that occurred moments after the beating. Supp. at 421-24, 497-501. The
bartender on duty the night of the beating said that she saw similar drug transactions in the
past and based on that experience, the transfer looked like a drug transaction. Supp, at 421-24.
The State brought this evidence in to show the connection between Petitioner and co-defendant
and their roles in the victim's beating. The evidence allowed the jury to infer that Petitioner
paid his co-defendant for beating McKinney. It also gave context to Petitioner's statement to
the bartender that Petitioner did not have to worry as long as the video showed he was only
wiping his mouth and shaking someone’s hand. Supp. at 402. Overall, this evidence was
crucial in providing the jury with a complete picture of the crime. Thus, the evidence was
properly admitted under res gestae.

Also, counsel explained why he did not file an opposition. When the court considered
the motion, counsel explained that he did not file an opposition because the State was going to
present evidence that was already presented at the preliminary hearing and would not go
beyond that, unless the defense opened the door. Supp 106-07. Thus, Petitioner cannot
demonstrate that his counsel’s actions fell below a reasonable standard.

Petitioner’s claim that he was prejudiced by not having a Petrocellj hearing or limiting
instruction also fails. NRS 48.045(2) provides that, “[e]vidence of other crimes, wrongs or acts
is not admissible to prove the character of a person in order to show that the person acted in
conformity therewith." However, such evidence is admissible “for other purposes,” including
establishing intent, motive, or knowledge. Sce id, Evidence is not a prior bad act unless the
evidence elicited speaks to chargeable collateral offenses. See Salgado v. State, 114 Nev. 1039,
1042-43, 968 P.2d 324, 326-27 (1998) (explaining that cases in which the evidence does not
implicate prior bad acts or collateral offense on the defendant’s part, a Petrocelli hearing is not
required); Colon v, State, 113 Nev. 484, 494, 938 P.2d 714, 720 (1997) (Petrocelli hearing not
required when State elicited testimony that defendant knew where marijuana was grown in her

building, associated with drug dealers and bailed known drug user out of jail).

6

W'AZ016\201 6FWO0746116F00246-FFCO-(KIE_ DONALD)-001. DOCK

 
Oo wo Nn DH A SF WY KH =

MN mH NN NM NM ON Re Re eee ee eee
aon GS tw Se HY UNUM Uc OUlUlCUCCOCOlCUOKlUCUlUlU LLU Ul DlCUCUCL UWL Dl | CD

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 55 of 82

To admit evidence of a prior bad act, the State must first seek a hearing outside the

presence of the jury under Petrocelli, 101 Nev. 46, 692 P.2d 503. Following a Petrocelli

 

hearing, evidence of a defendant's prior bad acts will be admissible where the district court
determines, “that: (1) the prior bad act is relevant to the crime charged and for a purpose other
than proving the defendant's propensity, (2) the act is proven by clear and convincing evidence,
and (3) the probative value of the evidence is not substantially outweighed by the danger of
unfair prejudice.” Bigpond v. State, 128 Nev.__, 270 P.3d 1244, 1250 (2012).

The record from the preliminary hearing and the trial are sufficient to demonstrate the
admissibility of the complained-of evidence, See MeNelJton_v. State, 115 Nev. 396, 405, 990
P.2d 1263, 1269 (1999) (holding that a district court’s failure to conduct a Petrocelli hearing
prior to the admission of bad acts testimony does not require reversal of a defendant's
subsequent conviction if: “(1) the record is sufficient to determine that the evidence is
admissible under [the modified standard set forth in Bigpond, supra]; or (2) the result would
have been the same if the trial court had not admitted the evidence.”). First, the narcotics
transaction evidence was relevant to the crimes charged and for a purpose other than proving
the defendant's propensity. The Nevada Supreme Court has held that evidence of prior bad
acts and criminal association between co-conspirators can lend background to a criminal
relationship and refute claims that the defendants did not have knowledge of the conduct
giving rise to the conspiracy charges. Fields v. State, 125 Nev. 785, 792-93, 220 P.3d 709, 714
(2009). A conspiracy is defined as an agreement or mutual understanding between two or more
people to commit a crime. NRS 199.480; Johnson v, Sheriff, 91 Nev. 161, 163, 532 P.2d 1037,
1038 (1975). To be guilty of conspiracy, a defendant must intend to commit, or to aid the
commission of, the specific crime agreed to. Bolden, 12! Nev. 912-13, 124 P.3d at 194.
“Evidence of a coordinated series of acts furthering the underlying offense is sufficient to infer
the existence of an agreement and support a conspiracy conviction.” Id, (quoting Garner_v,
State, 116 Nev. 770, 780, 6 P.3d 1033, 1020 (2000)). Here, the attack on McKinney was
effectuated by Eagles and Gyro, but was ordered by Petitioner based on a prior dispute between

Petitioner.and McKinncy. As such, the evidence of a narcotics transaction shortly after the

7

‘W.AXXXXXXXX 6FOOZG\16FO0246-FFCO(KIE__DONALO)-001 DOCK

 
wo wo Ss DO tn me WY NH

MN NM NM BN BRD ORD ORD OBO meee
ao “s A lA he we ONS lUOOUUlUOCOUCUCOOlUlUlCUlU UNO OW aC

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 56 of 82

attack and the consistency with observed drug deals is highly relevant to Petitioner's intent,
motive, and knowledge. Further, the evidence gives background to the criminal relationship
between Eagles and Petitioner.

Second, the act was proven by clear and convincing evidence, The jury received
sufficient testimony from Angela Bacon, watched the transaction on the surveillance video,
and heard that Petitioner acknowledged that the transaction was incriminating because it was
linked to the reason why McKinney was attacked. Thus, the act was proven by clear and
convincing evidence.

Third, the evidence was not significantly more prejudicial than probative; the evidence
was highly relevant to Petitioner’s and Eagles’ motive and intent, as well as the presence of a
conspiracy. Both defendants were charged in this case with Conspiracy to Commit Robbery,
Robbery, Battery with Substantial Bodily Harm, and Battery with Intent to Commit a Crime.
Supp. at 98, The complained-of evidence was essentially evidence of a low-level! drug deal,
which occurred mere moments after the attack on McKinney. The purpose of the evidence was
to establish that Eagles* attack was paid for by Petitioner, thus providing highly relevant
evidence of the conspiracy. Moreover, Angela Bacon's testimony was highly sanitized and
limited to her recognition of the handshake as a hand-to-hand narcotics transaction because
she had seen similar transactions into the past. The State did not elicit additional detai! about
the extent of either defendant's drug use or selling. Also, the evidence related to the same
evening as the charged conduct, rather than a separate event or arrest.

Finally, the testimony regarding the drug deal provided context to Petitioner’s statement
that he had nothing to worry about, which was evidence of consciousness of guilt and the
conspiracy. See Supp, at 402-03. Accordingly, the evidence of the narcotics transaction was
not significantly more prejudicial than probative and was properly admitted under the mod fied
Bigpond standard. MeNelton, 115 Nev. at 405, 990 P.2d at 1269.

During the trial, Angela Bacon testified that she had seen similar transactions in the
past and recognized Petitioner's movements as similar. Supp. at 422-24, The State argued that

the evidence was evidence of a conspiracy, not that Appellant was guilty because he had sold

8

W 1201612016 FI00246116F00245-FFCO-(KIE__DONALD)-001 DOCK

 
Oo co ~~) OO tA Be WwW NH

10

12
13
14
15
16
17
18
i9
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 57 of 82

drugs in the past. Thus, no limiting instruction was warranted. Additionally, because the
comments were limited and paled in comparison to the evidence relating to the charged
offenses, Petitioner cannot show any prejudice as a result of the admission of the narcotics
transaction evidence.

Further, Petitioner cannot demonstrate prejudice because the Court of Appeals found
that this evidence was admissible. Kie v, State, No. 71905, Order of Affirmance at 3-4 (Dec.
15, 2017). The Court of Appeals held:

In this case, the State could not elicit testimony of the crime of
conspiracy without referencing the facts of the alleged drug
transaction, as that transaction was central to establish the
inferences supporting the conspiracy. The evidence was therefore
admissible res gestae evidence, and the district court did not abuse
its discretion by admitting this evidence.

Id, The prejudice analysis for direct appeal plain error is the same as prejudice required for an
ineffective assistance of counsel claim. Gordon v, United States, 518 F.3d 1291, 1300 (11th

 

. . s 4 . a a a *
Cir, 2008) (“It is true that the ‘substantial rights’ standard of plain error review is identical to
the ‘prejudice’ standard of an ineffective assistance of counsel claim”), Thus, Petitioner cannot

demonstrate prejudice. This claim is denied.

B. Counsel's alleged fallure to communicate with Petitioner about the video
surveillance is meritless

Petitioner claims that his attorney was ineffective because counsel did not communicate
with him about the surveillance video and so Petitioner could not make an informed decision

whether to plead guilty. Petition at 11-42.

 

A defendant is entitled to effective assistance of counsel in the plea-bargaining process,
and in determining whether to accept or reject a plea offer. Lafler vy. Cooper, = «US. __s,
___, 132 S. Ct. 1376, 1384 (2012); see also McMann v, Richardson, 397 U.S. 759, 771, 90 S.
Ct. 1441, 1449 (1970) (Constitution guarantees effective counsel when accepting guilty plea).
Similarly, a “defendant has the right to make a reasonably informed decision whether to accept

a plea offer.” Turner v. Calderon, 281 F.3d 851, 880 (9th Cir, 2002) (quoting United States v,

‘W \2016\2016FIO02M6\1 6F00246-FFCC+4KIE_ DONALD}-00!._DOCX

 
Oo oF SS A tA BP WY BF —

lo > - >, 2 ©, i ~ Oo. 2 © on)

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 58 of 82

Day, 969 F.2d 39, 43 (3rd Cir. 1992)). Importantly, the question is not whether “counsel’s
advice [was] right or wrong, but... whether that advice was within the range of competence
demanded of attorneys in criminal cases.” Id. (quoting McMann, 397 U.S. at 771, 90S. Ct. at
1449). To establish a claim of ineffective assistance of counsel for advice regarding a guilty
plea, a defendant must show “gross error on the part of counsel.” Id, Further, the Nevada
Supreme Court has held that a reasonable plea recommendation which hindsight reveals to be
unwise is not ineffective assistance. Larson v, State, 104 Nev. 691, 694, 766 P.2d 261, 263
(1988). Similarly, the fact that a defense tactic is ultimately unsuccessful docs not make it
unrcasonable. Id, Lastly, while it is counsel’s duty to candidly advise a defendant regarding
whether or not it would be beneficial to accept a plea offer, the ultimate decision is the
defendant's. Rhyne, 118 Nev. at 8, 38 P.3d at 163.

Petitioner fails to show that counsel’s actions were unreasonable. He provides only
bare, self-serving allegations that counsel never showed him the video. Also, Petitioner raised
the issue at the motion to consolidate hearing that he wanted to see his discovery. Recorder's
Transcript of Proceedings: Motion to Consolidate, filed November 28, 2016, in C-312386-1,
at 12-13. The Court told counsel to get a copy to Petitioner as soon as possible and counsel
said that he would do so. Id.

Petitioner also fails to demonstrate prejudice. The State and defense used the video in
questioning witnesses at the preliminary hearing (although the defense did not have its own
copy), where two witnesses testified about the contents of the video. Supp, at 8-9, 12-14, 31-
38. Petitioner was present for the preliminary hearing. Supp, at 3. Even if Petitioner did not
See the video prior to reviewing plea offers, he was aware of how the State was going to use
this evidence and what the video showed based on the preliminary hearing. So, Petitioner could
have assessed whether a prior offer was in his best interest. Petitioner also does not assert that
he would have pleaded guilty if he had seen the video. He has not shown that the outcome

would have been different. Thus, this claim is denied.

10

W 120164201 6F002M4611 6F00246-FFCO(KIE_DONALD)-001 DOCK

 
Oo oO 4 DR A em Ww He

on HW tT Re ww NY = lODlUOUlUlUlUlUCOUlUlUlUN lUKlUlrlllCURlUWwlUlUN Oe OU

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 59 of 82

II. PETITIONER'S CLAIM THAT COUNSEL WAS INEFFECTIVE FOR
FAILING TO CHALLENGE THE JOINDER OR MOVE TO SEVER IS
MERITLESS

Petitioner claims that counse! was ineffective for failing to move to sever or oppose
consolidation. Petition at 12-14.
Consolidation was authorized by NRS 174.155, which states:

 

The court may order two or more indictments or informations or
both to be tried together if the offenses, and the defendants if there
is more than one, could have been joined in a single indictment or
information, The procedure shall be the same as if the prosecution
were under such single indictment or information.

Further, NRS 173.115(1), governing joinder, states:

1. Two or more offenses may be charged in the same indictment
or information in a separate count for each offense if the offenses
charged, whether felonies or gross misdemeanors or both, are:

(a) Based on the same act or transaction; or

(b) Based on two or more acts or transactions connected

together or constituting parts of a common scheme or plan.

The Nevada Supreme Court expounded on “connected together” by explaining that,
“{wlJe conclude that the groups of crimes charged and proven in this case are connected
together because evidence of each group would have been relevant and admissible at separate
trials of the other crimes.” Weber y, State, 121 Nev. 554, 573 (2005).

To promote efficiency and equitable outcomes, Nevada law favors trying multiple
defendants together. Jones v. State, 11! Nev. 848, 853, 899 P.2d 544, 547 (1995). A defendant
is only entitled to a severed trial if he presents facts that sufficiently demonstrate that a joint
trial would result in substantial prejudice. Rowland v, State, 118 Nev. 31, 44, 39 P.3d 114, 122
(2002) (citing NRS 174,165). “Generally, where persons have been jointly indicted they
Should be tried jointly, absent compelling reasons to the contrary.” Id. (quotation marks
omitted). Further, the court not only considers the potential prejudice to the defendant, but also

prejudice to the State “resulting from two time-consuming, expensive and duplicitous trials.”

1]

W.A201 6201 6 F024 6\16F00246-FFCO4KIE_ DONALD)-001.D0CX

 
Oo oO -~2) HA A & Ww NH

o «sO A Se Hw NS So Oo OH NO KH Se YON lS GS

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 60 of 82

Id. (quotation marks omitted); see also Lisle v. State, 113 Nev. 679, 688-89, 941 P.2d 459,
466 (1997), overruled on other grounds, Middleton v, State, 114 Nev. 1089, 1117.9, 968
P.2d 296, 315 n.9 (1998).

Courts will find a compelling reason to try cases separately when it appears that a joint
trial will be unduly prejudicial to one defendant. See Bruton v, United States, 391 U.S. 123,
88 S. Ct. 1620 (1968); NRS 174.165. “A district court should grant a severance only if there
is a serious risk that a joint trial would compromise a specific trial right of one of the
defendants, or prevent the jury from making a reliable judgment about guilt or innocence.”
Chartier v. State, 124 Nev. 760, 765, 191 P.3d 1182, 1185 (2008) (quoting Marshall v, State,
118 Nev. 642, 646, 56 P.3d 376, 378 (2002)). Further, as the Nevada Supreme Court has long
recognized that “some level of prejudice exists in a joint trial, error in refusing to sever joint
trials is subject to harmless-error review.” Id, at 764-65, 191] P.3d at 1185, Accordingly, to
show prejudice from an improper joinder “requires more than simply showing that severance
made acquittal more likely; misjoinder requires reversal only if it has a substantial and
injurious effect on the verdict.” Id, (quoting Marshall, 118 Nev. at 647, 56 P.3d at 379). Broad
allegations of prejudice are not enough to require severance. United States v. Baker, 10 F.3d
1374, 1389 (9th Cir. 1993).

Petitioner cannot demonstrate that his counsel’s actions fell below a reasonable

 

standard. Contrary to Petitioner's argument, Petitioner’s counsel did oppose joinder. The State
filed a motion to consolidate on March 29, 2016. Petitioner’s counsel filed an opposition on
May 4, 2016. The Court heard argument on May 5, 2016. Recorder’s Transcript_of
Proceedings: Motion to Consolidate, filed November 28, 2016, in C-312386-1. The State
pointed out at the motion to consolidate hearing that the defendants would have been charged
in the same Information except that the State was unaware of Petitioner’s identity when the
Information charging Petitioner’s co-defendant was filed. Id. at 3. The State argued that joinder
favored judicial economy and that Petitioner's counsel failed to demonstrate that a specific
trial right would be infringed or that there would be mutually-antagonistic defenses at trial. Id.

at 3-4. The State also argued that the same evidence would come in if there were separate

12

W 12016120 16FW0246\16F00246-FFCO4KIE__DONALD}-001 DOCX

 
Oo cfo8§ ~“ HA WU SP Ww NH =

NS BO BP BD RD BD BRB
aon DTD Ww FF WD NP ee OO OHO CO SON & WwW NH — ©

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 61 of 82

trials. Id, at 5-6. Petitioner’s counsel argued that Petitioner would be prejudiced by having a
joint trial with his co-defendant because he was not easily identifiable on the video, there was
a lack of direct evidence, and Petitioner would be sitting with his co-defendant. Id. at 4-5. The

Court granted the motion to consolidate, finding that the allegations against both defendants

‘involved the same transaction, same witnesses, and same evidence. Id, at 1[. Thus, Petitioner’s

claim that counsel failed to oppose consolidation is belied by the record.

Also, Petitioner cannot demonstrate prejudice because joinder was appropriate in this
case, The victim, the bar manager, and the bartender all identified Petitioner and his co-
defendant on the surveillance video. Supp. at 275-76, 261-97, 307-08, 329-32, 342-43, 369,
388-90, 393-94, 397-98, 408-18. The victim testified that Petitioner stood over him and
laughed the night he was beaten, and the co-defendant was the attacker, Supp, at 329-32, 339-
43, 369. The victim and Petitioner had a disagreement a few days before the attack. Supp, at
344, 352. The bartender testified that she saw Petitioner touch his hand to his mouth and then
touch hands with his co-defendant. Supp, at 421-24. Based on her experience at the bar, this
looked like a drug transfer. ld. LVMPD Detective Auschwitz also testified that based on his
training and experience, it looked like a drug transaction. Supp, at 497-501, Thus, Pctitioner’s
claim is denied.

Il, PETITIONER’S INSUFFICIENT EVIDENCE CLAIM FAILS
A. Petitioner's claim Is waived

Petitioner's insufficiency of the evidence complaint is a substantive claim. Petition at
14-15. Substantive claims should be brought on direct appeal. As such, Petitioner’s claim is
waived. NRS 34.724(2)(a); NRS 34.810(1)(a); Evans v. State, 117 Nev. 609, 646-47, 29 P.3d
498, 523 (2001); Franklin _y. State, 110 Nev. 750, 752, 877 P.2d 1058, 1059 (1994),
disapproved on other grounds by Thomas vy, State, 115 Nev. 148, 979 P.2d 222 (1999).

B. Petitloner cannot demonstrate good cause or prejudice

To avoid procedural default, under NRS 34.810(3)(a), a defendant has the burden of

pleading and proving specific facts that demonstrate good cause for his failure to present his

claim in earlier proceedings or to otherwise comply with the statutory requirements, and that

13

‘W.A20 161201 6FWO02\46\1 6F00246-FFCO4KIE DONALD)-001 DOCX

 
oOo we SN OHO Ww He Ww HRD Oe

N NM ON hlUNDlUNDLlUND OUND ORD OR eee ae
os OO tUelUMwGNULDN Dll lUDOlUlUlU OCU Ot CU S|

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 62 of 82

he will be unduly prejudiced if the petition is dismissed. See Hogan v, Warden, 109 Nev. 952,
959-60, 860 P,2d 710, 715-16 (1993); Phelps v. Nevada Dep't of Prisons, 104 Nev. 656, 659,
764 P.2d 1303, 1305 (1988). “A court must dismiss a habeas petition if it presents claims that
cither were or could have been presented in an earlier proceeding, unless the court finds both
cause for failing to present the claims earlier or for raising them again and actual prejudice to
the petitioner.” Evans, 117 Nev. at 646-47, 29 P.3d at 523 (emphasis added).

1. Petitioner cannot show good cause

“To establish pood cause, appellants must show that an impediment external to the
defense prevented their compliance with the applicable procedural rule.” Clem y, State, 119
Nev. 615, 621, 81 P.3d 521, 525 (2003) (emphasis added); see Hathaway v, State, 119 Nev.
248, 251, 71 P.3d $03, 506 (2003); Pellegrini, 117 Nev. at 887, 34 P.3d at 537. “A qualifying
impediment might be shown where the factual or legal basis for a claim was not reasonably
available at the time of default." Clem, 119 Nev. at 621, 81 P.3d at 525. The Court continued,
“appellants cannot manufacture good cause[,]” Id. at 621, 81 P.3d at 526. Examples of good
cause include interference by State officials and the previous unavailability ofa legal or factual
basis. See Huebler, 128 Nev. Adv. Op. 19, 275 P.3d at 95, Clearly, any delay in the filing of
the petition must not be the fault of the petitioner. NRS 34.726(1)(a).

Petitioner has not established good cause for raising his sufficiency of the evidence
claim again. All of the facts and law necessary to raise this claim were available for appeal
and he has already raised this claim on appeal. Thus, Petitioner fails to demonstrate good cause
for raising it again.

li. Petitioner cannot show prejudice

To establish prejudice, a defendant must show “not merely that the errors of [the
proceedings] created possibility of prejudice, but that they worked to his actual and substantial
disadvantage, in affecting the state proceedings with error of constitutional dimensions.’”
Hogan, 109 Nev. at 960, 860 P.2d at 716 (quoting United States v. Frady, 456 U.S, 152, £70,
102 S. Ct. 1584, 1596 (1982)). “Bare” and “naked” allegations are not sufficient to warrant

14

W201 61201 GFWOO246\16F00246-FFCO4KIE_ DONALD}01 DOCX

 
Oo oo J DA Ww F&F WwW NO

N NM NH NM RD RD ORD ORD Rm eee
ao ~s A tw RP ww NS S| Oo OO lm SS UO UC lUWwLLULNDll | lO

 

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 63 of 82

post-conviction relief, nor are those belied and repelled by the record. Hargrove, 100 Nev. at,
502, 686 P.2d at 225.

Petitioner cannot demonstrate prejudice because Petitioner raised this claim on appeal
and the Court of Appeals found that there was sufficient evidence. Kie v, State, No. 71905,
Order of Affirmance at 2-3 (Dec. 15, 2017). The Court of Appeals’ decision is the law of the
case and cannot be disturbed. Hall v. State, 91 Nev. 314, 315, 535 P.2d 797, 798 (1975) (“The
law of a first appeal is the law of the case on all subsequent appeals in which the facts are
substantially the same.”) (quoting Walker v. State, 85 Nev, 337, 343, 455 P.2d 34, 38 (1969));
Pellegrini v, State, 117 Nev, 860, 888, 34 P.3d 519, 538 (2001) (holding that, under the law of
the case doctrine, issues previously decided on direct appeal may not be reargued in a habeas
petition) (citing McNelton, 115 Nev. at 414-15, 990 P.2d at 1275).

Further, Petitioner cannot demonstrate prejudice because there was sufficient evidence.
When reviewing a sufficiency of the evidence claim, the relevant inquiry is not whether this
Court is convinced of the defendant’s guilt beyond a reasonable doubt. Wilkins v, State, 96
Nev. 367, 374, 609 P.2d 309, 313 (1980). Rather, when the jury has already found the
defendant guilty, the limited inquiry is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential clements
of the crime beyond a reasonable doubt.” Milton y. State, 111 Nev. 1487, 1491, 908 P.2d 684,
686-87 (1995) (quotation and citation omitted). “Where there is substantial evidence to support

 

a verdict in a criminal case, as the record indicates in this case, the reviewing court will not
disturb the verdict nor set aside the judgment.” Sanders v. State, 90 Nev. 433, 434, 529 P.2d
206, 207 (1974). Thus, the evidence is only insufficient when “the prosecution has not

 

produced a minimum threshold of evidence upon which a conviction may be based, even if
such evidence were believed by the jury.” Evans v, State, 112 Nev. 1172, 1193, 926 P.2d 265,
279 (1996) (emphasis removed).

A conspiracy occurs when there is an agreement between two or more people for an
unlawful purpose; a person who knowingly does any act in furtherance of the conspiracy or

otherwise participates therein, is criminally liable for the acts of his co-conspirators. Doyle v,

15

W201612016FWO2M6\1 6F00246-FFCO-(KIE__ DONALD)}-001 DOCK

 
—

Mw BOS SB BD BD BD BD OB Om mm lel
oo ~F OT th Om OW BDU lUmOOlUlUCOOUllClCUCrOlUlUlUNlUlUNOOUNrlUlCUCUCDULUCUWwG

oclU NUOUmUmUlUCUOOUCUMNSLLUCUCUNN UW

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 64 of 82

State, 112 Nev. 879, 894, 921 P.2d 901, 911 (1996), overruled on other grounds by Kaczmarek
v, State, 120 Nev. 314, 333, 91 P.3d 16, 29 (2004). The Nevada Supreme Court has recognized
that a conspiracy is usually supported by inferences from the parties’ conduct, rather than
direct proof. Id. “[A] conspiracy conviction may be supported by a coordinated series of acts
in furtherance of the underlying offence, sufficient to infer the existence of an agreement.” Id.
(internal quotations omitted). A co-conspirator may be held liable for the general intent crimes
of his coconspirators when the crimes in question were a “reasonably foreseeable consequence
of the object of the conspiracy.” Bolden v. State, 121 Nev. 908, 923, 124 P.2d 191, 201 (2005).

Here, the State presented sufficient evidence for a reasonable jury to find that
McKinney was beaten and robbed in furtherance of a conspiracy, or as a reasonably
foreseeable consequence of the conspiracy. McKinney testified that he had no issues or “bad
blood” with Eagles, but that he had argued with Petitioner a few days prior. Supp. at 350-52.
Moreover, the surveillance video demonstrated that the attack on McKinney was not random
or precipitated by any conflict arising at the time. Petitioner was standing with Eagles and
Gyro when McKinney first arrived at the Fifth Avenue Pub. Supp, at 409-411. Petitioner was
familiar with McKinney’s truck and had previously ridden in it. Supp. at 344-45, Furthermore,
McKinney did not exit his truck for three minutes, during which time Gyro, Eagles, and
Petitioner all crossed the parking lot in close succession. Supp, at 327-28, 409-11.

Gyro struck McKinney from behind as soon as he was near Petitioner. Supp, at 328.
Neither Eagles nor Petitioner demonstrated any surprise or confusion after Gyro’s seemingly
unprovoked attack; rather, as soon as McKinney hit the ground, Eagles joined the attack and
Petitioner laughed and gloated. Supp, at 331-32, 342-43.

Further, there was no delay between the initial beating and the lime that Eagles began
taking property from McKinney while he laid motionless on the ground. The immediate taking
of property could reasonably have been inferred as within the scope of the agreement to attack
McKinney — the two could take whatever property they desired from McKinney as their spoils:
Additionally, Petitioner was present and observed as Eagles and several others moved
McKinney across the parking lot. Supp. at 397. When Eagles began to struggle moving

16

W \201 61201 6F00246\16FG0246-FFCO-(KIE_DONALD)-001 DOCX

 
oo ~4 HA tA OS OY OUND

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 65 of 82

McKinney's motionless body, Petitioner went over and took Eagles’ cigarctte so that he could
continue moving McKinney's body. Supp, at 419-20. While other individuals were present,
only Petitioner and Eagles were together immediately before the attack, immediately following
the attack, and roughly 20 minutes later when they moved McKinney across the parking lot.

Moreover, less than a minute after the attack, Petitioner removed something from his
mouth and handed it to Eagles, who did not hand anything back to Petitioner, Supp. at 500-01.
Detective Auschwitz and Angela Bacon recognized this motion as consistent with a narcotics
transaction. Supp, at 421-24, 497-501, The hand-to-hand transaction was the first interaction
between Petitioner and Eagles after the attack, but no words were spoken. The lack of
communication could reasonably be inferred to demonstrate a preexisting agreement to attack
McKinney.

Likewise, Petitioner’s gleeful behavior and post-attack conduct demonstrated
consciousness of guilt and detailed the motive for the beating. Petitioner was present when
police initially reviewed the surveillance video and became nervous after the police left. Supp.
at 401-02. Petitioner also told Bacon that he had talked to his lawyer who told him he did not
have anything to worry about so long as the video looked Sike he was just wiping his mouth
and shaking someone's hand. Supp. at 402. Petitioner also explained that McKinney was
attacked because, during the argument in McKinney’s truck, McKinney threatened to tell
Petitioner’s wife that he was sleeping with other women, and that Petitioner “wasn't going to
have that.” Supp. at 403-04, Based on the evidence presented, a rational juror could—and
did—find that Petitioner conspired to rob McKinney on November 8, 2015. Thus, Petitioner
cannot establish prejudice.

C, PETITIONER IS NOT ENTITLED TO AN EVIDENTIARY HEARING

Petitioner requests an evidentiary hearing. Petition at 12. NRS 34.770 determines when

 

a defendant is entitled to an evidentiary hearing:

1. The judge or justice, upon review of the return, answer and all
supporting documents which are filed, shall determine whether an
evidentiary hearing is required. A petitioner must not be

17

W (2016201 6FOO2 GV 6F00246-F FCO{KIE_DONALD)-00! DOCX

 
Oo fC§ SO KA HH OR UY UND

Nm SW Ww © BD OND ODD OB OR mel
od A Ak ON = SO wR I Aa UE YD AS

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 66 of 82

discharged or committed to the custody of a person other than the
respondent unless an evidentiary hearing is held.

2. If the judge or justiec determines that the petitioner is not
entitled to relief and an evidentiary hearing is not required, he shall
dismiss the petition without a hearing.

3. If the judge or justice determines that an evidentiary hearing is
required, he shall grant the writ and shall set a date for the hearing.

The Nevada Supreme Court has held that if a petition can be resolved without
expanding the record, then no evidentiary hearing is necessary. Mann v. State, [18 Nev. 351,
356, 46 P.3d 1228, 1231 (2002); Marshall v, State, 110 Nev. 1328, 1331, 885 P.2d 603, 605
(1994). A defendant is entitled to an evidentiary hearing ifhis petition is supported by specific
factual allegations, which, if true, would entitle him to relief untess the factual allegations are
repelled by the record. Marshall, 110 Nev. at 1331, 885 P.2d at 605; Hargrove, 100 Nev. at
503, 686 P.2d at 225 (holding that “[a] defendant seeking post-conviction relief is not entitled
to an evidentiary hearing on factual allegations belied or repelled by the record”), “A claim is
‘belied’ when it is contradicted or proven to be false by the record as it existed at the time the
claim was made.” Mann, 118 Nev. at 354, 46 P.3d at 1230 (2002).

Here, there is no need to expand the record. As to Petitioner’s claim that counsel was
ineffective for failing to object to res gestae evidence, the Court of Appeals already ruled that
the evidence was properly admitted. Also, counsel explained why he did not object. As to
Petitioner's claim that his counsel failed to show him the video surveillance, he provides only
bare allegations. Also, Petitioner was aware of the contents of the video from the preliminary
hearing and counsel confirmed with the Court at the motion to consolidate hearing that he
would provide a copy of discovery with Petitioner, As to Petitioner's claim that counsel failed
to object to joinder, this claim is belied by the record. Counsel filed an opposition to
consolidation. Also, joinder was appropriate. As to Petitioner's insufficient evidence claim,
that claim is inappropriate for habeas, the Court of Appeals already found that there was
sufficient evidence, and the record supports that there was sufficient evidence. Thus, there is

no reason to expand the record and the Court denies the request for an evidentiary hearing.

18

W 120161201 6FW0246\16F00246-FFOO-(KIE_ DONALD)-001 DOCX

 
Oo oF ~2 BD tra f ww —

ao ~~“) A A he WH NS! Ol lUOlUmOOlUlUCUGA UOOlUlULUCUC UWL CUO

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 67 of 82

Woe etc

ORDER
THEREFORE, IT IS HEREBY ORDERED that the Petit t Post-Conviction Relief

shall be, and it is, hereby denied.
DATED this ay of June, 2019,

; SYRICT JUDGE
STEVEN B. WOLFSON

Clark County Dissrict Attorney
Nevada Bar #001/565

 

  
  
 

 

BY

 

Chief Deputy District Attorney
Nevada Bar #006528

CERTIFICATE OF SERVICE
I certify that on the (A * day of June, 2019, [ mailed a copy of the foregoing proposed

Findings of Fact, Conclusions of Law, and Order to:

WALEED ZAMAN, ESQ.
wallv@zammanlerdl.com

BY

 

retaryior the District Attorney's Office

JEV/mah/L]
19

W (20161201 6POO26\16F00246-F FCO{KIE_ DONALD)-00!1 DOCX

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 68 of 82

ExXurercrs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Count oF AprEeaa
Newapa

m INT a

 

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 69 of 82

IN THE COURT OF APPEALS OF THE STATE OF NEVADA

 

DONALD KIE, JR., No. 79189-COA
Appellant, . F L E D
vs.
THE STATE OF NEVADA,
Respondent. AUG 16 2020
A. BROWN
DEPUTY CLERK

ORDER OF AFFIRMANCE

Donald Kie, Jr., appeals from an order of the district court
denying a postconviction petition for a writ of habeas corpus. Eighth
Judicial District Court, Clark County; Cristina D. Silva, Judge.

Kie argues the district court erred by denying the claims of
ineffective assistance of counsel he raised in his July 31, 2018, petition and
later-filed eupplement.” "To prove ineffective assistance of counsel™ a

—

petitioner must demonstrate counsel’s performance was deficient in that it

 

fell below an objective standard of reasonableness, and resulting prejudice
such that there is a reasonable probability, but for counsel’s errors, the
outcome of the proceedings would have been different. Strickland uv.
Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430,
432-33, 683 P.2d 504, 505 (1984) (adopting the test in Strickland). Both
components of the inquiry must be shown. Strickland, 466 U.S. at 687. To
warrant an evidentiary hearing, the petitioner must raise claims supported
by specific factual allegations that are not belied by the record and, if true,
would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
P.2d 222, 225 (1984).

20-24 28\

 
Count of Apprats

Nevaoa

iw ef

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 70 of 82

First, Kie argued his trial counsel was ineffective for failing to

*
request a Petrocelli! hearing regarding evidence of Kie’s participation in a

 

a a * . . .- #
drug deal or a limiting instruction concerning that evidence. The State
———————

 

contended Kie used the drugs as payment to induce a person to attack the

 

 

s fT : «
victim in the underlying case. Prior to trial, the State filed a motion

 

 

 

requesting admission of the drug-sale evidence and Kie did not oppose the
oe

*
motion. During the hearing concerning the State’s motion, Kie’s counsel

*
informed the trial court the State merely sought admission ef evidence it

already utilized during the preliminary hearing and the State would not
seek to introduce any further evidence concerning Kie’s prior wrongdoing
unless the defense opened the door to such information” Counsel stated
that, based upon those reasons, he chose not to oppose the motion. The
district court found that counsel's decision to decline to oppose the motion®
was objectively reasonable under the circumstances of this case and the
record supports the district court’s decision.

In addition, on direct appeal this court concluded that evidence

a “
concerning Kie’s participation in the drug deal was properly admitted at

 

 

pe

trial pursuant to the res gestae rule to prove Kie engaged i in a conspiracy by

 

providing drugs t to another person in exchange for an attack on the victim.

Kie, Jr. v. State, Decket No. '/1905-COA (Order of Atfirmence, December 15,
2017). Because the evidence concerning Kie’s participation in a drug deal
was properly admitted at trial, Kie failed to demonstrate a reasonable
probability of a different outcome had counsel argued against the admission

oe
of the challenged evidence. In addition, in light of the significant evidence

eng

 

tPetrocelli v. State, 101 Nev. 46, 692 P.2d 503 (1985), superseded in
part by statute as stated in Thomas v. State, 120 Nev. 37, 44-45, 83 P.3d 818,
823 (2004).

 
Count of Apreacs

oimn =i

 

Gase 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 71 of 82

of Kie’s guilt presented at trial, he fa failed to demonstrate a reasonable

 

 

probability of a different outcome had counsel requested a limiting

 

“Instruction concerning the drug-deal evidence. Therefore, we conclude the
district court did not err by denying this claim without conducting an
evidentiary hearing.

Second, Kie argued his trial counsel was ineffective for failing
to ensure Kie personally viewed the surveillance video depicting the crime.
Kie contended he shuuld have been permitted to view the video when
deciding whether to accept a plea offer. The district court found the State

utilized the surveillance video during the preliminary hearing when it

>

questioned witnesses and Kie was present at that hearing. The district
court further found that, because Kie attended the preliminary hearing, he
would have been aware of the nature of the evidence against him and had
the opportunity to utilize that knowledge when weighing plea offers.
Therefore, the district court concluded, Kie failed to demonstrate a
reasonable probability of a different outcome had counsel ensured he viewed
the surveillance video when deciding whether to accept a plea offer. The
record supports the district court’s decision.

Moreover, Kie did not demonstrate a reasonable probability
there was ¢ plea offer from the State that he would have accepted absent
counsel's alleged deficiency, the State would not have withdrawn its plea
offer in light of intervening circumstances, and the district court would have
accepted such an offer. See Lafler v. Cooper, 566 U.S, 156, 163-64 (2012);
see also Missouri v. Frye, 666 U.S. 134, 147 (2012) (“To establish prejudice
in this instance, it is necessary to show a reasonable probability that the
end result of the criminal process would have been more favorable by reason

of a plea to a lesser charge or a sentence of less prison time.”). Therefore,

 
Count oF Apress

Nevana

(0) HE <P

Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 72 of 82

Cou ts

we cdnclude the district court did not err by denying this claim without

 

conducting an evidentiary hearing. Accordingly, we
ORDER the judgment of the district court AFFIRMED.

Gibbons _

“Tar s

Tao

4——

Bulla

ec: Hon. Cristina D. Silva, District Judge
Zaman & Trippiedi, PLLC
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 73 of 82

Fy Hr B17 Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
eo os DA tT BR WwW NO

aon oO oO fF WwW NH =- OF OO CSC HDA wn Se WwW KH = OO

 

Case 8:20-€V-00 7 RCI-CLB Document 13 Filed “oe Page 74 of 82

Electronically Filed
03/17/2016 08:19:34 AM

INFM iin tr hrm

STEVEN B, WOLFSON

Clark County District Attorney CLERK OF THE COURT
Nevada Bar #001565

WILLIAM FLINN, JR.

Deputy District Attorney

Nevada Bar #013119

200 Lewis Avenue

Las Vegas, Nevada 89155-2212

(702) 671-2500

Attorney for Plaintiff

I.A. 03/18/2016 DISTRICT COURT
10:00 A.M. CLARK COUNTY, NEVADA
PD ROSS

THE STATE OF NEVADA, |

ASE NO: -16-313419-]
Plaintiff, CASE NO C-16-313

vse DEPT NO: III

DONALD KIE, aka, Donald Kie, Jr.,
#1063260

Defendant. INFORMATION

 

STATE OF NEVADA

COUNTY OF CLARK
STEVEN B. WOLFSON, District Attorney within and for the County of Clark, State

of Nevada, in the name and by the authority of the State of Nevada, informs the Court:

That DONALD KIE. aka, Donald Kie, Jr., the Defendant(s) above named, having
committed the crimes of POSSESSION OF CONTROLLED SUBSTANCE WITH
INTENT TO SELL (Category D Felony - NRS 453.337 - NOC 51141) and TRANSPORT
OF A CONTROLLED SUBSTANCE (Category B Felony - NRS 453.321 - NOC 51090),
on or about the Ist day of September, 2014, within the County of Clark, State of Nevada,

$s.

contrary to the form, force and effect of statutes in such cases made and provided, and against

the peace and dignity of the State of Nevada,

COUNT | - POSSESSION OF CONTROLLED SUBSTANCE WITH INTENT TO SELL
did willfully, unlawfully, and feloniously possess, for the purpose of sale, a controlled

substance, to-wit: Marijuana.

WA201 54201 5IN09202\151409262-INFM-(KIE__ DONALD) 001 DOCK

 

 
+ *
~~

oOo oOo HN mH Bh WwW He

w NY =—& ©&§F OO Oo 4H DN tra fF Ww NH —& ©

24

25
26
27
28

controlled substance, to-wit: Marijuana.

Information are as follows:

NAME

BOURQUE, Robert

CUSTODIAN OF RECORDS
OR DESIGNEE |

CUSTODIAN OF RECORDS
OR DESIGNEE

CUSTODIAN OF RECORDS
OR DESIGNEE

CUSTODIAN OF RECORDS
OR DESIGNEE

DOUGHERTY, Ed
OR DESIGNEE

—==

15F09262X /saj/L-1
LVMPD EV#1409012877
(TKITD)

 

Case P2000 T ROLE Document 13 Filed “oe Page 75 of 82

COUNT 2 - TRANSPORT OF A CONTROLLED SUBSTANCE
did willfully, unlawfully, and feloniously transport within Clark County, Nevada, a

STEVEN B. WOLFSON
Clark County District Attorney
Nevada Bar #001565

BY _/s/ William finn, Jr.

Deputy District Attorney
Nevada Bar #013119

Names of witnesses known to the District Attorney's Office at the time of filing this

ADDRESS

LVMPD # 5576

Clark County Detention Center,
330 S. Casino Center Bivd.;Las Vegas, NV

Clark County Detention Center, Communications
330 S. Casino Center Blvd., Las Vegas, NV

LYMPD Communications, 400 E. Stewart
Las Vegas, NV

LVMPD Records, 400 E, Stewart
Las Vegas, NV

INVESTIGATOR
C.C, DISTRICT ATTORNEY

RAAB, Ervin

W:201.5\201 SF092\02\1 5 P09262-INTM -{KIE_ DONALD}00] .DOCX

 

\
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 76 of 82

 

 JExXHDRrrs |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Oo co ~ HR A & WH NH

NM Bw BK BD BD BRD ORD OB ORC ese
oo UmDUN ltl PlCUWL Ne CO Sie SO OP OW DC

Case SON NO Document 13 Filed "eo. Page 77 of 82

 

 

AINF
STEVEN B. WOLFSON
Clark County District Attorney FILED IN OPEN COURT
Nevada Bar #001565 CLERK OF T RIERSON
WILLIAM FLINN, JR. HE COURT
epu istrict Attorne
Nevada Bar #013110 > JUL 07 2016
200 Lewis Avenue
(702) € aS, Nevada 89155-2212 BY
- “DEBORA NT ES
Wtopney for Plaintiff EBORAH MILLER, DEPUTY
DISTRICT COURT
CLARK COUNTY, NEVADA
THE STATE OF NEVADA,
Plaintiff,
CASENO.  C-16-313419-1
“VS-
DEPT NO. _ III
DONALD KIE, aka, Donald Kie, Jr.,
#1063260 AMENDED
Defendant. INFORMATION
STATE OF NEVADA
ss!
COUNTY OF CLARK

STEVEN B. WOLFSON, District Attorney within and for the County of Clark, State
of Nevada, in the name and by the authority of the State of Nevada, informs the Court:

That DONALD KIE, aka, Donald Kie, Jr., the Defendant(s) above named, having
committed the crime of POSSESSION OF DRUGS WHICH MAY NOT BE
INTRODUCED IN INTERSTATE COMMERCE (Misdemeanor - NRS 454.351 - NOC
51366), on or about the Ist day of September, 2014, within the County of Clark, State of
Nevada, contrary to the form, force and effect of statutes in such cases made and provided,
and against the peace and dignity of the State of Nevada, did willfully and unlawfully possess
Mt
Ml
Mt

wZOISOLSFIO9262\15F09262-AINF-(Kie_ Donald)-001 docx

 
Oo oo ~ 7 DH rn & WW NH —

Bm meme eet
cr Oo CO SDH TA SS WY HB — S&S

NR KR NY NK NN tL
IA A BY NH =

tN
oo

 

Case SONS Document 13 Filed "eo Page 78 of 82

and have under his control a drug which may not be lawfully introduced into interstate

commerce under the Federal Food, Drug and Cosmetic. Act, to-wit: Marijuana.

STEVEN B. WOLFSON
Clark County District Attorney
Nevada Bar #001565

— ‘

BY
M FLINN, JK
Deputy District Attorney
Nevada Bar #013119

DA#15F09262X /saj/L-1
LVMPD EV#1409012877
(TK11)

‘WAG S205 092152115 F09262-AINF-(KIE_ DONALD}-001 DOCK

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 79 of 82

 

EXHuHLBrtT Sb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 80 of 82

ow oo ON DB AH Se YH ON Oe

BS ORY to N tw N NN Nw — eet i ao — bm —
ao NA UR Se YW NR HY ODO Ol UU UO OU URL OUUlU LU

Peter mentor ti entient a

Electronically Fited

OPPN 05/04/2016 12:13:21 PM
LAW OF FICES OF KENNETH G. FRIZZELL, ill «
enneth G. Frizzell, Ill, Esq.
Nevada Bar #006303 hain
619 South Sixth Street bien i
Las Vegas, Nevada 89101 CLERK OF THE COURT
(702) 366-1230
Attorney for Proposed Consolidated Defendant, Donald Kie
DISTRICT COURT
if
CLARK COUNTY, NEVADA
STATE OF NEVADA, ) C313697
Plaintiff, Case No.: C-16-312388-1
Dept.No.: Xi
“VS-
BRYAN EAGLES. Date: 5/5/16
Time: 8:30 a.m.
Defendant. ;
4

 

t

OPPOSITION TO MOTION TO CONSOLIDATE CASE C-46-313897-1 INTO
THE INSTANT CASE

COMES NOW the Proposed Consolidated Defendant, DONALD KIE, (Kie), by and
through his counsel, Kenneth G. Frizzell, 3, Esq., and hereby submits his Opposition to
the State’s Motion to Consolidate.

This Opposition is made and bzsed upon the papers and pleading on file herein, the
Points and Authorities attached hereto, and any oral argument allowed at the time of the
hearing of this matter.

DATED this 2 day of May, 2018.

    

Nevada Baf No066303
619 South6" Street
Las Vegas, NV 89101
702) 366-1230
ttorney for Defendant

 

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 81 of 82

“Oo 68 3 TH te HR tt BR

eee eet
oo o~ OONlCUlURlUlUlwlUlUNDlUl eS lUO

 

POINTS AND AUTHORITIES

Counsel was appointed to Mr, Kie’s case in mid-March, 2016, and conducted the
preliminary hearing on March 28, 2016. At the preliminary hearing the matter was bound
up to District Court as to Kie, but striking any reference fo deadly weapons in the charging
documents, thereby eliminating any deadly weapon enhancement charges.

Counsel does not Object to the plain reading of the NRS statutes that the State

cites. However, in its Motion, the State relies almost solely upon the case of Weber vy,
State, 121 Nev, 554 (2005). What the State conveniently neglects to bring up to the Court
is that portion of said case that speaks to prejudicial Joinder. Paraphrasing, the Court
stated that even if charges could be properly Joined, severance may still be mandated
where Joinder would result in unfair prejudice to the defendant.
. in this matter, there Is mo direct evidence that Kie had any kind of arrangement with
Eagles to engage in these acts with which he's charged. At the preliminary hearing, the
transcript for which is not filed as yet, there was testimony of acts in general, but not
specific to this case. The only other thing that the State can point to is motion allegedly
made by my client on a surveillance video wherein a person's back, alleged to be Kie’s, is
to the camera showing this person wiping his mouth and shaking hands with the person
purported to be Eagles more than 20-30 minutes after the beating of the victim. There was
no testimony at the preliminary hearing from the bartender on duty that night, or anyone
else, that witnessed the alleged “payment” for services rendered with drugs or any other
kind of tender. Even the alleged victim testified that he did not know for sure and had no
proof but that he only believed Kie “paid” Eagles to attack him.

The only thing that trying these cases together will do is prejudice Kie. A jury will
quickly look at Kie and Eagles In the same case as working together by the mere fact they
are In the same case sitting next to each other at the same defense table. They will be
looked at as co-conspirators by that fact alone. Kle maintains his innocence in that he had

no part in the beating that ensued and did not pay anyone to doit. Any statements he may

-2.

 

 
Case 3:20-cv-00709-RCJ-CLB Document 13 Filed 05/24/21 Page 82 of 82

—

“So 3 6 SN A wD & WH

—

 

have made to the bartender, Ms. Bacon, as to bartering were genera! and said in jest.
While the State may have been able to bring these cases together, keeping them
separate as they currently are will protect the defendants, KIE and EAGLES, in their
respective matters, from a jolnder resulting in unfair prejudice. Defendant, KIE, therefore
respectfully requests that this Court deny the State’s motion herein in its entirety,
DATED this_@-_ day of May, 2016.

    

Nevada Bar Ng’: 008303
619 South 6" Street

Las Vegas, Nevada 89101
(702) 366-1230

Attorney for Defendant

' » '

   

 
